

EXECUTION VERSION
 
PURCHASE AGREEMENT
 
among
 
Elkhorn Goldfields, LLC
 
Calais Resources, Inc.
 
Calais Resources Colorado, Inc.
 
and
 
Apollo Gold, Inc.
 
made as of
 
February 1, 2010
 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
I. Definitions
1
   
II. Purchase and Sale and Closing
8
2.1
 
Purchase and Sale
8
2.2
 
The Closing
8
2.3
 
Further Assurances
10
   
III. Representations and Warranties of Seller
10
3.1
 
Title to Shares
10
3.2
 
Incorporation; Power and Authority
10
3.3
 
Valid and Binding Agreement
10
   
IV. Representations and Warranties Regarding the Company
11
4.1
 
Incorporation; Power and Authority
11
4.2
 
No Breach; Consents
11
4.3
 
Capitalization
11
4.4
 
Subsidiaries
11
4.5
 
Brokerage
12
4.6
 
Disclaimer of Certain Representations or Warranties
12
   
V. Representations and Warranties of Buyer
12
5.1
 
Incorporation; Power and Authority
12
5.2
 
Valid and Binding Agreement
12
5.3
 
No Breach; Consents
12
5.4
 
No Other Representations; Suitability
13
5.5
 
Investment Intent
13
5.6
 
Brokerage
13
5.7
 
Loan Property
13
5.8
 
Litigation
14
5.9
 
No Other Representations
14
   
VI. Representations and Warranties of Calais
15
6.1
 
Incorporation; Power and Authority
15
6.2
 
Valid and Binding Agreement
15
6.3
 
No Breach; Consents
15
6.4
 
Loan Property
15
6.5
 
Litigation
17
   
VII. Further Agreements
17
7.1
 
Confidentiality
17
7.2
 
Release
17
7.3
 
Employee Benefits
18
7.4
 
Insurance
20
7.5
 
Bonding
20
7.6
 
Use of Seller’s Name
20
7.7
 
Post-Closing Access
20
7.8
 
Back-in Right to Caribou Property and Other Properties
21
7.9
 
Additional Unsecured Note; Replacement Notes
21

 
 
i

--------------------------------------------------------------------------------

 


7.10
 
Filings; Other Action
22
   
VIII. Conditions to Closing
22
8.1
 
Conditions to Buyer’s Obligations
22
8.2
 
Conditions to Seller’s Obligations
23
   
IX. Termination
24
9.1
 
Termination
24
9.2
 
Effect of Termination
25
   
X. Indemnification
26
10.1
 
Indemnification by Seller
26
10.2
 
Indemnification by Buyer
26
10.3
 
Notice of Claims
26
10.4
 
Third Person Claims
27
10.5
 
Sole and Exclusive Remedy
27
10.6
 
Tax Adjustment
28
   
XI. Allocation of Taxes; Tax Return
28
11.1
 
Tax Return
28
11.2
 
Cooperation
28
11.3
 
Tax Sharing Agreements
28
11.4
 
Tax Indemnification of Seller
28
11.5
 
Tax Indemnification of Buyer
29
   
XII. General
29
12.1
 
Press Releases and Announcements
29
12.2
 
Expenses
29
12.3
 
Amendment and Waiver
29
12.4
 
Notices
30
12.5
 
Assignment
31
12.6
 
No Third-Party Beneficiaries
31
12.7
 
No Partnership and No Corporate Opportunity
31
12.8
 
Severability
32
12.9
 
Complete Agreement
32
12.10
 
Signatures; Counterparts
32
12.11
 
Governing Law
32
12.12
 
Specific Performance
32
12.13
 
Jurisdiction
32
12.14
 
Waiver of Jury Trial
33
12.15
 
Construction
33
12.16
 
Currency
33
12.17
 
Time of Essence
33
12.18
 
Consequential or Special Damages
34

 
 
ii

--------------------------------------------------------------------------------

 
 
Exhibit A – Caribou and Cross Properties
Exhibit B – Congo Property
Exhibit C – Cross-Caribou Deeds of Trust
Exhibit D – Congo Deed of Trust
Exhibit E – Instrument of Assignment
Exhibit F – Endorsement
Exhibit G – Letter Agreement, dated October 21, 2009, between Apollo Gold
Corporation and Elkhorn Goldfields Inc.
 
 
iii

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT
 
This PURCHASE AGREEMENT (this “Agreement”) among Elkhorn Goldfields, LLC, a
Delaware limited liability company (“Buyer”), Apollo Gold, Inc., a Delaware
corporation (“Seller”), Calais Resources Colorado, Inc., a Nevada corporation
(“Calais Colorado”), and Calais Resources, Inc., a corporation organized under
the laws of British Columbia (“Calais Resources” and, together with Calais
Colorado, “Calais”), is made as of February 1, 2010 (the “Effective Date”).
 
Recitals
 
WHEREAS, Seller owns all of the outstanding capital stock of Montana Tunnels
Mining, Inc., a Delaware corporation (the “Company”);
 
WHEREAS, Buyer and/or the Lenders (as defined below) own the Loan Property (as
defined below); and
 
WHEREAS, subject to the terms and conditions contained in this Agreement, (a)
Seller desires to sell, and Buyer desires to buy, all of the outstanding capital
stock of the Company, on the terms and subject to the conditions set forth in
this Agreement, and (b) in consideration therefor, Buyer shall transfer to
Seller all of its rights, title and interest in and to the Loan Property.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties and agreements contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
I.   Definitions
 
“Aardvark” has the meaning set forth in the definition of Loan Property.
 
“Additional Unsecured Loan” has the meaning set forth in the definition of Loan
Property.
 
“Additional Unsecured Note” means a promissory note, in a form acceptable to
Seller, to be executed and delivered by Calais to Seller at Closing and
representing the Additional Unsecured Loan.
 
 “Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act.
 
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
“Ancillary Agreements” means the Instrument of Assignment, the Endorsement, the
Additional Unsecured Note and all other agreements, documents, certificates or
instruments executed hereunder or in connection herewith.
 
“Borrowers” has the meaning set forth in the definition of Loan Property.

 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means any day other than a Saturday, a Sunday, a United States
federal holiday or a Colorado state banking holiday.
 
“Buyer” has the meaning set forth in the first paragraph of this Agreement.
 
“Buyer Group Member” means Buyer and its Affiliates, directors, officers,
employees, agents, attorneys and consultants and their respective successors and
assigns.
 
“Buyer’s Cafeteria Plan” means the Elkhorn Goldfields, LLC Cafeteria Plan.
 
“Buyer’s 401(k) Plan” means the Elkhorn Goldfields, LLC 401(k) Plan.
 
“Calais” has the meaning set forth in the first paragraph of this Agreement.
 
“Calais Colorado” has the meaning set forth in the first paragraph of this
Agreement.
 
“Calais JV Interest” has the meaning set forth in Section 7.8.
 
“Calais Resources” has the meaning set forth in the first paragraph of this
Agreement.
 
“Caribou Property” means the real property set forth on Part 2 of Exhibit A.
 
“Claim Notice” has the meaning set forth in Section 10.3(a).
 
“Closing” has the meaning set forth in Section 2.2(a).
 
“Closing Date” has the meaning set forth in Section 2.2(a).
 
“COBRA” has the meaning set forth in Section 7.3(d).
 
“COBRA Continuee” means each of the employees set forth on Schedule 7.3(e).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means Montana Tunnels Mining, Inc., a Delaware corporation.
 
“Company Common Stock” has the meaning set forth in Section 2.1.
 
“Company Shares” has the meaning set forth in Section 2.1.
 
“Confidential Information” means:
 
(a)           the terms of this Agreement and any and all written materials that
a party hereto (the “Disclosing Party”) provides or shares with any other party
(each a “Recipient”) in connection with the transactions set forth in this
Agreement or the Ancillary Agreements;
 
(b)           the intellectual property associated with this Agreement;

 
2

--------------------------------------------------------------------------------

 
 
(c)           any oral explanations, discussions, and other discourse involving
the Disclosing Party and any Recipient concerning this Agreement or the
Ancillary Agreements; and
 
(d)           information supplied in connection with the transactions
contemplated under this Agreement or the Ancillary Agreements relating to the
business, financial condition, operations, assets, and liabilities of any of the
parties hereto, their Affiliates and their Subsidiaries;
 
but does not include information that:
 
(x)           is or becomes generally available to the public other than as a
result of disclosure of such information by any Recipient or any of its
representatives in breach of any covenant contained in this Agreement;
 
(y)          can be demonstrated to have been developed independently by a
Recipient which has not had any access to any information that would otherwise
be deemed to be “Confidential Information” pursuant to this definition; or
 
(z)           becomes available to the Recipient on a non-confidential basis
from a source other than the Disclosing Party; provided, that such source is not
bound by a confidentiality or other similar agreement, or by any other legal,
contractual or fiduciary obligation that prohibits disclosure of such
information to any Recipient.
 
“Congo Deed of Trust” has the meaning set forth in the definition of Loan
Property.
 
“Congo Loan” has the meaning set forth in the definition of Loan Property.
 
“Congo Note” has the meaning set forth in the definition of Loan Property.
 
“Congo Property” means the real property set forth on Exhibit B.
 
“Consent” means any authorization, consent, approval, filing, waiver, exemption
or other action by or notice to any Person.
 
“Contract” means a contract, agreement, lease, commitment or binding
understanding, whether oral or written, that is in effect as of the date of this
Agreement or any time after the date of this Agreement.
 
“Cross-Caribou Deeds of Trust” has the meaning set forth in the definition of
Loan Property.
 
“Cross Property” means the real property set forth on Part 1 of Exhibit A.
 
“Cure Period” has the meaning set forth in Section 9.1(b)(i).
 
“Deeds of Trust” has the meaning set forth in the definition of Loan Property.
 
“Disclosing Party” has the meaning set forth in the definition of Confidential
Information.

 
3

--------------------------------------------------------------------------------

 
 
“Disclosure Schedule” means the schedule delivered by Seller to Buyer on or
prior to the date of this Agreement.
 
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
 
“Elkhorn Release Claims” has the meaning set forth in Section 7.2.
 
“Employee Leasing Agreement” means the Employee Leasing Agreement, dated the
Closing Date, among Buyer, the Company and Apollo Gold Corporation.
 
“Endorsement” has the meaning set forth in Section 2.2(b)(ii)(C).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Governmental Authorization” means any approval, consent, license, permit,
waiver, registration or other authorization issued, granted, given, made
available or otherwise required by any Governmental Entity or pursuant to Law.
 
“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.
 
“Governmental Order” means any judgment, injunction, writ, order, ruling, award
or decree by any Governmental Entity or arbitrator.
 
“Indemnified Party” has the meaning set forth in Section 10.3(a).
 
“Indemnitor” has the meaning set forth in Section 10.3(a).
 
“Instrument of Assignment” has the meaning set forth in Section 2.2(b)(ii)(B).
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Venture” means that certain joint venture relationship between Buyer and
the Company governed by that certain Mine Development and Operating Agreement,
dated July 28, 2006, between the Company and Elkhorn Tunnels, LLC, as amended
from time to time.
 
“Law” means any law, ordinance, regulation, statute or treaty of any
Governmental Entity.
 
“Lenders” has the meaning set forth in the definition of Loan Property.
 
“Letter of Intent” means the Letter of Intent, dated December 9, 2009, among
Buyer, Apollo Gold Corporation and Calais.

 
4

--------------------------------------------------------------------------------

 
 
“Liability” means any liability or obligation whether accrued, absolute,
contingent, unliquidated or otherwise, whether due or to become due, and
regardless of when asserted, including all reclamation, restoration and cleanup
activities associated with or arising out of conducting exploration and mining
activities.
 
“Litigation” means any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding, litigation or suit (whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or
arbitrator or mediator.
 
“Loans” has the meaning set forth in the definition of Loan Property.
 
“Loan Policies” has the meaning set forth in Section 2.2(b)(ii)(E).
 
“Loan Property” shall mean, collectively:
 
(a)           that certain loan made to Calais and Aardvark Agencies, Inc.
(“Aardvark” and together with Calais, the “Borrowers”) in the principal amount
of $5,222,095.88 (the “Original Caribou Loan”), evidenced by a promissory note
dated August 1, 2003 from Borrowers in favor of the note holders listed therein,
as amended by allonges dated December 15, 2005 and December 15, 2006
(collectively, and together with any replacements or amendments thereto or
thereof, the “Original Caribou Notes”), issued pursuant to that certain loan
agreement, dated August 1, 2003, among Borrowers and the lenders set forth
therein and a letter agreement dated December 15, 2005 among the Borrowers and
MFPI Partners, LLC and secured in part by those deeds of trust (the
“Cross-Caribou Deeds of Trust”) listed on Exhibit C (the beneficiaries of the
Cross-Caribou Deeds of Trust being referred to herein collectively as the
“Lenders”) recorded against the Caribou Property and the Cross Property,
respectively, on September 5, 2003 in the Clerk and Recorder’s Office of Boulder
County, Colorado;
 
(b)           that certain loan of $1,458,582 from MFPI Partners, LLC to Calais
(and subsequently assigned to Buyer) which is not currently represented by a
promissory note or related security documentation, which amount has been
expended on the Cross Property (the “Additional Unsecured Loan”);
 
(c)           that certain loan in the original principal amount of $258,956.40
from MFPI Partners, LLC to Calais Resources (the “Congo Loan” and, together with
the Original Caribou Loan and the Additional Unsecured Loan, the “Loans”)
pursuant to an unsecured promissory note (the “Congo Note”), such Congo Loan
having been used by Calais to purchase the Congo Property which is located in
the Consolidated Caribou Mines District, and secured in part by that deed of
trust (the “Congo Deed of Trust” and, together with the Cross-Caribou Deeds of
Trust, the “Deeds of Trust”) listed on Exhibit D recorded against the Congo
Property on December 20, 2005 at Reception No. 02745592, in the Clerk and
Recorder’s Office of Boulder County, Colorado;
 
(d)           all extensions, amendments and other modifications related to the
foregoing and all interest, fees, penalties and other expenses owed by the
Borrowers under  under any of the foregoing; and

 
5

--------------------------------------------------------------------------------

 
 
(e)           all other documents or instruments related to the foregoing
including loan agreements and security documents related thereto.
 
“Loss” means any Litigation, Governmental Order, complaint, claim, demand,
damage, deficiency, penalty, fine, cost, amount paid in settlement, liability,
obligation, Tax, encumbrance, loss, expense or fee, including court costs and
reasonable attorneys’ fees and expenses.
 
“Notes” means the Original Caribou Notes and the Congo Note.
 
“Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership, (iv) the limited liability company agreement and articles or
certificate of formation of a limited liability company, (v) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person and (vi) any amendment to any of the foregoing.
 
“Original Caribou Loan” has the meaning set forth in the definition of Loan
Property.
 
“Original Caribou Notes” has the meaning set forth in the definition of Loan
Property.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Entity or other entity.
 
“Plan” means every plan, fund, Contract, program and arrangement (whether
written or not) for the benefit of present or former Company employees,
including those intended to provide (i) medical, surgical, health care,
hospitalization, dental, vision, life insurance, death, disability, legal
services, severance, sickness or accident benefits (whether or not defined in
Section 3(1) of ERISA), (ii) pension, profit sharing, stock bonus, retirement,
supplemental retirement or deferred compensation benefits (whether or not tax
qualified and whether or not defined in Section 3(2) of ERISA) or (iii) salary
continuation, unemployment, supplemental unemployment, severance, termination
pay, change-in-control, vacation or holiday benefits (whether or not defined in
Section 3(3) of ERISA), (w) that is maintained or contributed to by the Company,
(x) that the Company has committed to implement, establish, adopt or contribute
to in the future, (y) for which the Company is or may be financially liable as a
result of the direct sponsor’s affiliation with the Company, or the Company’s
shareholders (whether or not such affiliation exists at the date of this
Agreement and notwithstanding that the Plan is not maintained by the Company for
the benefit of its employees or former employees) or (z) for or with respect to
which the Company is or may become liable under any common law successor
doctrine, express successor liability provisions of Law, provisions of a
collective bargaining agreement, labor or employment Law or agreement with a
predecessor employer.  Plan does not include any arrangement that has been
terminated and completely wound up prior to the date of this Agreement and for
which the Company has no present or potential liability.
 
“Public Filings” has the meaning set forth in Article III.

 
6

--------------------------------------------------------------------------------

 
 
“Real Property” means the real property securing the Loan Property including the
Caribou Property, the Cross Property and the Congo Property.
 
“Re-acquisition Agreements” has the meaning set forth in Section 6.4(c).
 
“Recipient” has the meaning set forth in the definition of Confidential
Information.
 
“Remedies Exception,” when used with respect to any Person, means except to the
extent enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
 
“Replacement Original Caribou Note” means a promissory note, in a form
acceptable to Seller, to be executed and delivered by Calais to Seller at the
request of Seller and replacing the Original Caribou Notes.
 
“Replacement Congo Note” means a promissory note, in a form acceptable to
Seller, to be executed and delivered by Calais to Seller at the request of
Seller and replacing the Congo Note.
 
“Required Insurance” has the meaning set forth in Section 7.4.
 
 “Required Surety” has the meaning set forth in Section 7.5.
 
“Retained Employees” has the meaning set forth in Section 7.3(a).
 
“Return” means any return, declaration, report, estimate, information return and
statement pertaining to any Taxes.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secondary Lien” has the meaning set forth in Section 7.8.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning set forth in the first paragraph of this Agreement.
 
“Seller Cure Period” has the meaning set forth in Section 9.1(c)(i).
 
“Seller Group Member” means Seller and its Affiliates, directors, officers,
employees, agents, attorneys and consultants and their respective successors and
assigns.
 
“Seller’s Cafeteria Plan” means the Apollo Gold, Inc. Cafeteria Plan.
 
“Seller’s 401(k) Plan” means the Apollo Gold, Inc. Employee Savings Plan.
 
“Senior Lenders” means Macquarie Bank Limited, RMB Australia Holdings Limited
and RMB Resources Inc.

 
7

--------------------------------------------------------------------------------

 
 
“Stub Period” has the meaning set forth in Section 7.6.
 
“Subsidiary” means any Person in which a controlling ownership interest is
owned, directly or indirectly, by another Person.
 
“Taxes” means all taxes, charges, fees, levies or other assessments, including
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, social security,
unemployment, excise, estimated, severance, stamp, occupation, property or other
taxes, customs duties, fees, assessments or charges of any kind whatsoever,
including all interest and penalties thereon, and additions to tax or additional
amounts imposed by any Governmental Entity upon the Company.  For purposes of
this Agreement, “Taxes” also includes any obligations under any agreements or
arrangements with any Person with respect to the liability for, or sharing of,
Taxes (including pursuant to Treasury Regulation Section 1.1502-6 or comparable
provisions of state, local or foreign Tax Law) and including any liability for
Taxes as a transferee or successor, by Contract or otherwise.
 
“Treasury Regulations” means the rules and regulations under the Code.
 
II.   Purchase and Sale and Closing
 
2.1  Purchase and Sale.  At the Closing and pursuant to the terms and subject to
the conditions set forth in this Agreement, (a) Seller agrees to sell to Buyer,
and Buyer agrees to buy from Seller, all of the issued and outstanding shares
(the “Company Shares”) of common stock, par value $0.001 per share, of the
Company (“Company Common Stock”) and (b) in consideration and payment therefor,
Buyer shall assign, convey and deliver to Seller all of Buyer’s right, title and
interest in and to the Loan Property.
 
2.2  The Closing.
 
(a)           The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place at the offices of Davis Graham & Stubbs LLP,
Suite 500, 1550 Seventeenth Street, Denver, Colorado 80202, at 9:00 a.m. (Denver
time) on February 1, 2010 or as soon thereafter as reasonably possible following
satisfaction of the conditions set forth in Article VIII (the “Closing Date”) or
at such other place and on such other date as may be mutually agreed by Buyer
and Seller, in which case Closing Date means the date so agreed.  The failure of
the Closing will not ipso facto result in termination of this Agreement and will
not relieve any party of any obligation under this Agreement.  The Closing will
be effective as of 12:00 a.m. (Denver time) on the Closing Date.
 
(b)           Subject to the conditions set forth in this Agreement, on the
Closing Date:
 
(i)           Seller will deliver to Buyer:
 
(A)           certificates representing all of the Company Shares, free and
clear of all encumbrances, duly endorsed or accompanied by duly executed stock
powers;
 
(B)           a certificate of an appropriate officer of Seller dated the
Closing Date stating that the conditions set forth in Section 8.1 have been
satisfied; and

 
8

--------------------------------------------------------------------------------

 
 
(C)           the Employee Leasing Agreement, duly executed by Apollo Gold
Corporation.
 
(ii)           Buyer will deliver or cause to be delivered to Seller:
 
(A)           Evidence satisfactory to Seller in its sole discretion that Buyer
is the sole owner of the Notes and the Deeds of Trust and that no other party,
including the Lenders, shall have any rights in respect thereof;
 
(B)           a duly executed and acknowledged (by each party requested by
Seller) Assignment of Promissory Note and Deed of Trust with respect to each of
the Loans in the form attached hereto as Exhibit E, including the recordable
Assignment of Deed of Trust attached thereto (the “Instrument of Assignment”)
along with any affidavit or other instrument reasonably requested by the issuer
of the Loan Policies in order to issue the endorsement described in Section
8.2(j);
 
(C)           a duly executed endorsement (by each party requested by
Seller)  to the Original Caribou Notes, the Additional Unsecured Note and the
Congo Note without recourse evidencing each of the Original Caribou Loan and the
Congo Loan, respectively, in the form attached hereto as Exhibit F (the
“Endorsement”);
 
(D)           the Additional Unsecured Note, duly executed by Calais and
satisfactory, in the sole discretion of Seller, to evidence that the Additional
Unsecured Loan is a valid, binding obligation enforceable against Calais (in
favor of Seller) in accordance with the terms set forth therein;
 
(E)           the executed originals of the Original Caribou Notes and the Congo
Note and copies of all related documents, instruments and files related to the
Loans and the Notes, if not previously delivered to Seller;
 
(F)           the original of Buyer’s current lender’s title policies with
respect to the Real Property to the extent not previously delivered (the “Loan
Policies”);
 
(G)           copies of all existing and proposed easements, covenants,
restrictions, agreements, leases or other documents which affect title to the
Real Property that are known by Buyer and that are not disclosed by the Loan
Policies;
 
(H)           a duly executed notice to the Borrowers that the Loans have been
transferred to Seller and directing Borrowers to make all future payments under
the Loans to Seller;
 
(I)            any other recorded closing documents as are customary for
transactions of this type and reasonably requested by Seller;
 
(J)            a certificate of an appropriate officer of Buyer dated the
Closing Date stating that the conditions set forth in Section 8.2 have been
satisfied;

 
9

--------------------------------------------------------------------------------

 
 
(K)           evidence reasonably satisfactory to Seller that the Required
Insurance and the Required Surety are in place and effective; and
 
(L)           the Employee Leasing Agreement, duly executed by the Company and
Buyer.
 
All actions to be taken by Buyer in connection with consummation of the
transactions contemplated by this Agreement and all certificates, opinions,
instruments and other documents required to be delivered by Buyer to effect the
transactions contemplated by this Agreement and the Ancillary Agreements will be
in form and substance reasonably satisfactory to Seller and its counsel.
 
(c)           All items delivered by the parties at the Closing will be deemed
to have been delivered simultaneously, and no items will be deemed delivered or
waived until all have been delivered.
 
2.3  Further Assurances.  After the Closing Date, each of Calais, Buyer and
Seller will take, and will cause each of their Affiliates to take, all
appropriate action and execute any documents, instruments or conveyances of any
kind that may be reasonably requested by another party to carry out any of the
provisions of this Agreement and the Ancillary Agreements, including as may be
required to evidence the Loans or any security interest thereunder and executing
and delivering a Replacement Original Caribou Note and/or a Replacement Congo
Note if requested by Seller or any of its Affiliates.
 
III.   Representations and Warranties of Seller
 
Seller represents and warrants to Buyer that, except as described in the
Disclosure Schedule or in the reports, schedules, forms, statements and other
documents filed with or furnished to the SEC or with the securities regulatory
authorities in Canada by Apollo Gold Corporation (the “Public Filings”):
 
3.1  Title to Shares.  Seller owns, of record and beneficially, the Company
Shares free and clear of encumbrances.
 
3.2  Incorporation; Power and Authority.  Seller is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
organization.  Seller has all necessary corporate power and authority to
execute, deliver and perform this Agreement and the Ancillary Agreements to
which it is a party.
 
3.3  Valid and Binding Agreement.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Seller is a party have been
duly and validly authorized by Seller by all necessary corporate or equivalent
action.  This Agreement and the Ancillary Agreements to which it is a party have
been duly executed and delivered by Seller and constitute the valid and binding
obligations of Seller, enforceable against it in accordance with their
respective terms, subject to the Remedies Exception.

 
10

--------------------------------------------------------------------------------

 
 
IV.   Representations and Warranties Regarding the Company
 
Seller represents and warrants to Buyer that, except as described in the
Disclosure Schedule or in the Public Filings:
 
4.1  Incorporation; Power and Authority. The Company is a legal entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization.  The Company is duly qualified to do business
as a foreign corporation in the State of Montana.  The Company is in compliance
in all material respects with all provisions of its Organizational Documents.
 
4.2  No Breach; Consents.  Except as set forth on Schedule 4.2, the execution,
delivery and performance of this Agreement and the Ancillary Agreements to which
the Company is a party by the Company will not (a) contravene any provision of
the Organizational Documents of the Company; (b) violate or conflict with any
Law, Governmental Order or Governmental Authorization; (c) conflict with, result
in any breach of any of the provisions of, constitute a default (or any event
that would, with the passage of time or the giving of notice or both, constitute
a default) under, result in a violation of, increase the burdens under, result
in the termination, amendment, suspension, modification, abandonment or
acceleration of payment (or any right to terminate) or require a Consent under
any Contract that is either binding upon or enforceable against the Company or
any Governmental Authorization that is held by the Company; (d) result in the
creation of any encumbrance upon the Company or any of the assets of the Company
or (e) require any Governmental Authorization, except, in the case of clauses
(b), (c), (d) or (e), any such violations, conflicts, defaults, burdens,
terminations, amendments, suspensions, modifications, abandonments,
accelerations, Consents, challenges or remedies that would not, individually or
in the aggregate, reasonably be likely to have a material adverse effect on the
Company or prevent the consummation of the transactions contemplated hereby.
 
4.3  Capitalization.  The authorized capital stock of the Company consists of
one hundred thousand (100,000) shares of Company Common Stock, of which one
hundred (100) shares of Company Common Stock are issued and outstanding and no
shares of Company Common Stock are held in treasury.  All issued and outstanding
shares of Company Common Stock are duly authorized, validly issued, fully paid
and nonassessable, free of preemptive rights, are in certificated form, and have
been offered, sold and issued by the Company in compliance with applicable
securities Laws.  The Company is not obligated to issue, exchange, transfer,
sell, repurchase, redeem or otherwise acquire any capital stock of the Company
nor is it obligated to grant, extend, accelerate the vesting of or enter into
any option, warrant, call, subscription, convertible security, or similar
arrangement in respect of the capital stock of the Company.  Except for this
Agreement and under applicable securities Laws, there are no registration rights
agreements, no voting trust, proxy and no restrictions on transfer with respect
to any capital stock of the Company.
 
4.4  Subsidiaries.  The Company does not own any Subsidiary or have any
ownership interest in any other Person, directly or indirectly, except for the
Company’s interest in the Joint Venture.
 
 
11

--------------------------------------------------------------------------------

 

4.5  Brokerage.  Other than Haywood Securities Inc., no Person will be entitled
to receive any brokerage commission, finder’s fee, fee for financial advisory
services or similar compensation in connection with the transactions
contemplated by this Agreement based on any Contract made by or on behalf of the
Company for which Buyer or the Company is or could become liable or obligated.
 
4.6  Disclaimer of Certain Representations or Warranties.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT,
NONE OF SELLER OR THE COMPANY (OR ANY OTHER PERSON) MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, (AND EACH OF SELLER AND THE COMPANY HEREBY
DISCLAIM ANY SUCH REPRESENTATIONS OR WARRANTIES) WITH RESPECT TO (A) THE
QUANTITY, QUALITY, SUITABILITY FOR MINING, AMENABILITY TO PROCESSING, OR COSTS
OF MINING OF ANY MINERAL RESOURCES IN THE REAL PROPERTY CURRENTLY OWNED, LEASED,
CONTROLLED OR OCCUPIED BY THE COMPANY OR (B) THE MERCHANTABILITY OR SUITABILITY
FOR A PARTICULAR PURPOSE OF ANY OF THE EQUIPMENT, FIXTURES, SUPPLIES OR OTHER
PERSONAL PROPERTY OWNED BY THE COMPANY, OR OTHERWISE.
 
V.   Representations and Warranties of Buyer
 
Buyer represents and warrants to Seller that:
 
5.1  Incorporation; Power and Authority.  Buyer is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, with all necessary power and authority to execute, deliver and
perform this Agreement and the Ancillary Agreements to which it is a party.
 
5.2  Valid and Binding Agreement.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Buyer is a party have been
duly and validly authorized by Buyer by all necessary corporate action.  This
Agreement and the Ancillary Agreements to which Buyer is a party have been duly
executed and delivered by Buyer and constitute the valid and binding obligations
of Buyer, enforceable against it in accordance with their respective terms,
subject to the Remedies Exception.
 
5.3  No Breach; Consents.  The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Buyer is a party by Buyer will
not (a) contravene any provision of the Organizational Documents of Buyer; (b)
violate or conflict with any Law, Governmental Order or Governmental
Authorization; (c) conflict with, result in any breach of any of the provisions
of, constitute a default (or any event that would, with the passage of time or
the giving of notice or both, constitute a default) under, result in a violation
of, increase the burdens under, result in the termination, amendment,
suspension, modification, abandonment or acceleration of payment (or any right
to terminate) or require a Consent, including any Consent under the Notes or any
Contract or Governmental Authorization that is either binding upon or
enforceable against Buyer; (d) result in the creation of any encumbrance upon
the Loan Property; or (e) require any Governmental Authorization.

 
12

--------------------------------------------------------------------------------

 

5.4  No Other Representations; Suitability.  Buyer is an “accredited investor”,
as defined in Rule 501(a) under the Securities Act, and has such knowledge in
financial and business affairs as to be capable of evaluating the merits and
risks of its investment and is able to bear the economic risk of loss of its
investment for an indefinite period of time, and can afford to suffer the
complete loss thereof.  Buyer acknowledges that Seller has given Buyer access to
the documents and facilities of the Company.  Buyer acknowledges that Seller
makes no representation or warranty with respect to the accuracy, reliability or
completeness of the conclusions set forth in any projections, estimates or
budgets delivered to or made available to Buyer regarding the future revenues,
future liabilities, future results of operations (or any component thereof),
future cash flows or future financial condition (or any component thereof) of
the Company or the future business and operations of the Company.  Buyer
acknowledges that the Company Shares have not been registered under the
Securities Act or any state securities laws and are being offered and sold in
reliance upon exemptions provided in the Securities Act and state securities
laws for transactions not involving any public offering and, therefore, cannot
be resold or transferred unless they are subsequently registered under the
Securities Act (which neither Seller nor any of its Affiliates has any
obligation or intention to do) and such applicable state securities laws or
unless an exemption from such registration is available.  Buyer further
acknowledges that there is no public market for the Company Shares and, because
of the substantial restrictions on the transferability of the Company Shares, it
may not be possible for Buyer to readily liquidate its investment in the Company
Shares, even in the case of an emergency.  Buyer has evaluated the risks
involved in investing in the Company Shares and has determined that the Company
Shares are a suitable investment.
 
5.5  Investment Intent.  Buyer is acquiring the Company Shares for its own
account for investment purposes, and not with a view to the distribution
thereof.  Buyer has no Contract with any Person to sell, transfer or pledge any
of the Company Shares and has no plans to enter into any such Contract or
arrangement.
 
5.6  Brokerage.  No Person will be entitled to receive any brokerage commission,
finder’s fee, fee for financial advisory services or similar compensation in
connection with the transactions contemplated by this Agreement based on any
Contract made by or on behalf of Buyer for which Seller or any of its Affiliates
is or could become liable or obligated.
 
5.7  Loan Property Set forth on Schedule 5.7(a) is a true, correct and complete
list of all Contracts or other documents relating to the Loan Property, true,
correct and complete copies (or, in the case of oral Contracts, summaries of the
materials terms thereof) of which have been provided to Seller.
 
(b)           Buyer is the sole, absolute owner of the Loan Property and the
security interests in the Real Property granted thereby, free and clear of liens
and encumbrances created by, through or under Buyer, with full right and title
to assign the same and the income and profits due or to become due thereunder;
 
(c)           The Contracts and documents constituting the Loan Property are
binding, valid and in full force and effect and are enforceable in accordance
with their terms, subject to the Remedies Exception.  The Contracts and
documents constituting the Loan Property have not been modified or amended
except as stated on Schedule 5.7(a);

 
13

--------------------------------------------------------------------------------

 
 
(d)           The lien of the Deeds of Trusts constituting a portion of the Loan
Property are each valid, perfected and first priority liens (except as otherwise
reflected in the Loan Policies);
 
(e)           The assignment of the Loan Property will, when executed and
delivered, transfer good title to all of the same to Seller, free and clear of
all liens and encumbrances;
 
(f)            There is no outstanding assignment or pledge by Buyer of the Loan
Property or of the payments of principal and interest, income and profits due or
to become due thereunder;
 
(g)           Except for the fact that the Notes are past due, there are no
existing defaults by the Borrowers or Buyer under the terms of the documents
constituting the Loan Property;
 
(h)           Borrowers have no present defenses, set-offs, or counterclaims
against the Buyer (or any predecessor-in-interest thereto) in respect of the
Loan Property;
 
(i)            Buyer has not affirmatively waived any right under any of the
documents constituting the Loan Property; and
 
(j)            The outstanding balance of each of the Loans, including accrued
interest through the Effective Date, are as described on Schedule 5.7(j).
 
5.8  Litigation.  There is no Litigation pending or, to Buyer’s knowledge,
threatened against or affecting Buyer at law or in equity, or before any
Governmental Entity, which seeks to delay or question the validity of this
Agreement, the Ancillary Agreements or the transactions contemplated hereby or
thereby or would otherwise have a material adverse effect on the Loan Property
or the Real Property.
 
5.9  No Other Representations.  Buyer is an informed and sophisticated
purchaser, experienced in the evaluation and purchase of companies such as the
Company as contemplated hereunder.  As a member of the Joint Venture, Buyer is
fully informed regarding the business, operations, assets, liabilities,
prospects and financial condition of the Company.  Buyer has undertaken such
investigation and has been provided with and has evaluated such documents and
information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement and the Ancillary Agreements.  Buyer acknowledges that the
Company has given Buyer access to the documents and facilities of the Company,
both as a member of the Joint Venture and in connection with negotiation and
execution of this Agreement.  Except for the representations and warranties
contained herein, Buyer has not relied upon any written, electronic or oral
information or statements concerning the operations of the Company made or
provided by the Company, Seller or any of their respective Affiliates,
employees, directors, agents or other representatives, or any estimates or
forecasts by such Persons concerning any mineral reserves or resources of the
Company or concerning the nature, quantity or quality or costs of mining
thereof, or upon any estimates of such Persons regarding the cost of
remediation, reclamation or closure associated with the operations of the
Company; and with respect to such matters and other matters concerning the
operations of the Company which are not addressed by the Company’s or Seller’s
representations and warranties in this Agreement, Buyer has relied exclusively
upon its due diligence investigation of the operations of the Company, including
the advice of its own experts or consultants as Buyer has determined to be
necessary or desirable in its sole discretion.  Buyer acknowledges that Seller’s
records and files concerning the operations of the Company which have been made
available for inspection to Buyer may contain evaluative and interpretive
reports, studies and other material, and that Buyer has not relied upon such
reports, studies or other material in electing to purchase the Company, but has
undertaken such independent analysis and other due diligence inquiries
concerning the Company as it has determined to be necessary or desirable in its
sole discretion.  Buyer acknowledges that none of the Company, Seller or any of
their respective Affiliates make any representation or warranty with respect to
(i) any projections, estimates or budgets delivered to or made available to
Buyer of future revenues, future results of operations (or any component
thereof), future cash flows, future liabilities or remediation reserves or
future financial condition (or any component thereof) of the Company or the
future business and operations of the Company or (ii) any other information or
documents made available to Buyer or its counsel, accountants, representatives
or advisors with respect to the Company or its businesses or operations, except
as expressly set forth in this Agreement.

 
14

--------------------------------------------------------------------------------

 

VI.   Representations and Warranties of Calais
 
Calais represents and warrants to Seller that:
 
6.1  Incorporation; Power and Authority.  Calais is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, with all necessary power and authority to execute,
deliver and perform this Agreement and the Ancillary Agreements to which it is a
party.
 
6.2  Valid and Binding Agreement.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements to which Calais is a party have been
duly and validly authorized by Calais by all necessary corporate action.  This
Agreement and the Ancillary Agreements to which Calais is a party have been duly
executed and delivered by Calais and this Agreement the Ancillary Agreements to
which Calais is a party constitute, and when executed and delivered at Closing
will constitute, the valid and binding obligations of Calais, enforceable
against it in accordance with their respective terms, subject to the Remedies
Exception.
 
6.3  No Breach; Consents.  The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Calais is a party by Calais do
not and will not (a) contravene any provision of the Organizational Documents of
Calais; (b) violate or conflict with any Law, Governmental Order or Governmental
Authorization; (c) conflict with, result in any breach of any of the provisions
of, constitute a default (or any event that would, with the passage of time or
the giving of notice or both, constitute a default) under, result in a violation
of, increase the burdens under, result in the termination, amendment,
suspension, modification, abandonment or acceleration of payment (or any right
to terminate) or require a Consent, including any Consent under the Notes or any
Contract or Governmental Authorization that is either binding upon or
enforceable against Calais; (d) result in the creation of any encumbrance upon
the Real Property; or (e) require any Governmental Authorization..
 
6.4  Loan Property Set forth on Schedule 6.4(a) is a true, correct and complete
list of all Contracts or other documents relating to the Loan Property to which
Calais is a party, true, correct and complete copies (or, in the case of oral
Contracts, summaries of the materials terms thereof) of which have been provided
to Seller;

 
15

--------------------------------------------------------------------------------

 
 
(b)           Calais is the sole, absolute owner of the Cross Property and the
Congo Property and, to the knowledge of Calais, Aardvark is the sole, absolute
owner of the Caribou Property.  Except as set forth on Schedule 6.4(b) and in
the Loan Policies, the Real Property is free and clear of all liens and
encumbrances;
 
(c)           Calais has the right to re-acquire the Caribou Property owned by
Aardvark pursuant to that certain Right to Redeem and Re-acquire Agreement,
dated March 26, 1999, between Aardvark and Calais Colorado, that certain Right
to Redeem and Re-acquire Agreement, dated July 20, 2000, between Aardvark and
Calais Colorado and that certain Settlement Agreement and Mutual General
Release, dated March 9, 2004, among Calais Resources, Aardvark and the other
parties thereto (collectively, the “Re-acquisition Agreements”), true, correct
and complete copies of which have been provided to Seller;
 
(d)           Calais has the full and unrestricted right to enter and conduct
exploration, development, mining and related activities on the Caribou Property
owned by Aardvark pursuant to the Re-acquisition Agreements;
 
(e)           The Re-acquisition Agreements are valid, binding and in full force
and effect and are enforceable against Aardvark in accordance with their terms,
subject to the Remedies Exception.  Except as stated on Schedule 6.4(e), no
defaults or alleged defaults have occurred or are existing thereunder;
 
(f)           The Contracts and documents constituting the Loan Property to
which Calais is a party are valid, binding and in full force and effect and are
enforceable against Calais in accordance with their terms, subject to the
Remedies Exception.  The Contracts and documents relating to the Loan Property
to which Calais is a party have not been modified or amended except as stated on
Schedule 6.4(a);
 
(g)           Calais intends to fully satisfy its obligations in respect of the
Loans, including all obligations arising under the Caribou Deed of Trust in the
event that Calais re-acquires the Caribou Property pursuant to the
Re-Acquisition Agreements or otherwise;
 
(h)           The lien of the Deeds of Trusts constituting a portion of the Loan
Property are each valid, perfected and first priority liens (except as otherwise
reflected in the Loan Policies);
 
(i)            Except for the fact that the Notes are past due, there are no
existing defaults by Calais or, to the knowledge of Calais, the other parties
thereto under the terms of the documents constituting the Loan Property;
 
(j)            Calais acknowledges and agrees that it has no defenses, set-offs,
or counterclaims against Buyer (or any other holder of the Loan Property
including, following the Closing, Seller) under any of the Loans or documents
related thereto; and
 
(k)           The outstanding balance of each of the Loans, including accrued
interest through the Effective Date, are as described on Schedule 5.7(j).

 
16

--------------------------------------------------------------------------------

 


(l)           Calais acknowledges and agrees that (i) no portion of the Original
Caribou Loan (or any of the other Loans) was repaid through the sale of
“Broadway Stock” (as that term is defined in the Loan Agreement, dated August 1,
2003 (the “Loan Agreement”), between Calais, Aardvark and Broadway Mortgage
Corporation), (ii) any past or future sale of the “Broadway Stock” shall in no
manner limit, alter or affect Calais’ obligation to repay in full all amounts
outstanding under the Original Caribou Loan as set forth on Schedule 5.7(j) and
(iii) it shall not raise the “Broadway Stock” (or the issuance or sale thereof)
as a defense, set-off or counterclaim to the repayment of the Original Caribou
Loan (or any of the other Loans).
 
6.5  Litigation.  There is no Litigation pending or, to Calais’ knowledge,
threatened against or affecting Calais at law or in equity, or before any
Governmental Entity, which seeks to delay or question the validity of this
Agreement, the Ancillary Agreements or the transactions contemplated hereby or
thereby or would otherwise have a material adverse effect on the Loan Property
or the Real Property.
 
VII.   Further Agreements
 
7.1  Confidentiality.  Each party hereto agrees that all documents, materials
and other information which it shall have obtained regarding the other parties
during the course of the negotiations leading to the consummation of the
transactions contemplated hereby (whether obtained before or after the date of
this Agreement), the investigation provided for in the Letter of Intent among
the parties and the preparation of this Agreement and other related documents
may contain Confidential Information.  Each party hereto shall, and shall cause
each of its representatives and Affiliates to (a) hold in strict confidence all
Confidential Information, (b) not release or disclose in any manner whatsoever
to any other Person any such Confidential Information, and (c) return all
Confidential Information to the Disclosing Party who provided such information,
or destroy such Confidential Information, including all paper and electronic
copies (to the extent feasible) of such Confidential Information, upon any
termination of this Agreement pursuant to Article IX; provided, that the
foregoing provisions shall not apply (x) to any release or disclosure made with
the prior written consent of the Disclosing Party, (y) where the Recipient is
compelled to release or disclose such Confidential Information by a Government
Order; provided, that prior written notice of such disclosure is given to the
Disclosing Party and any such disclosure is limited to only that portion of the
Confidential Information that such Recipient is compelled to disclose, or (z) to
any release or disclosure to the extent such release or disclosure is reasonably
necessary to enforce or comply with this Agreement or as required by applicable
securities Laws or stock exchange rules.  Release.  From and after the Effective
Date, Buyer and the Company for themselves, and for their respective successors,
beneficiaries, Affiliates, agents, partners, attorneys, representatives, and
assigns, does hereby voluntarily, intentionally, and knowingly fully release and
forever discharge Seller and its Affiliates, predecessors, successors,
subrogees, assigns, parents, Subsidiaries, heirs, insurers, contractors, and
each of their respective officers, directors, shareholders, agents, attorneys,
and employees, former employees, former directors and any other related
individual or entity, from any and all past or present claims, actions, causes
of action, demands, rights, liabilities, costs, expenses, attorney fees
(including any claim of entitlement for attorney fees under any Contract or Law
allowing a prevailing party or plaintiff to recover attorney fees), damages, and
controversies of every kind and nature which Buyer or the Company may have,
direct or indirect, known or unknown, foreseen or unforeseen, through the
Effective Date (the “Elkhorn Released Claims”).  The Elkhorn Released Claims
specifically include those which arise out of, relate to, or are based
upon:  (i) the Company’s actions or omissions in its capacity as operator of the
Montana Tunnels mine or the Diamond Hill mine,  (ii) the Joint Venture, that
certain Option Agreement, dated July 28, 2006, between the Company and Elkhorn
Goldfields, Inc. and that certain Mill Operating and Option Agreement, dated
July 28, 2006, between the Company and Elkhorn Goldfields, Inc.,
(iii) statements, representations, warranties, acts, or omissions by the
Company, Seller and their Affiliates, (iv) express or implied agreements between
or among Buyer on the one hand and the Company, Seller and/or their Affiliates
on the other, (v) any relationship between or among Buyer on the one hand and
the Company, Seller and/or their Affiliates on the other, (vi) any claims which
were or could have been raised against the Company, Seller and their Affiliates,
and (vii) all other Laws.
 
17

--------------------------------------------------------------------------------


 
7.3  Employee Benefits.References in this Section 7.3 to Seller also mean Seller
and its Affiliates.
 
(a)         Effective as of the Closing, (i) the employment of each of the
employees of the Company set forth on Part 1 of Schedule 7.3(a) (the “Retained
Employees”) shall terminate and (ii) each of the Retained Employees shall become
employees of Seller (or the appropriate Affiliate thereof).  In addition,
following the Closing, (i) each of the employees set forth on Part 2 of Schedule
7.3(a) shall remain employees of the Company and shall be leased by the Company
to Seller (or its appropriate Affiliate) on the terms and in the percentages set
forth in the Employee Leasing Agreement and (ii) each of the employees set forth
on Part 3 of Schedule 7.3(a) shall remain employees of the Company (but shall
not be leased Seller (or any affiliate thereof).
 
(b)         Seller will take all actions necessary to cause the Company and the
Company’s employees to cease to participate in each Plan, as of midnight on the
Closing Date; provided, however, (a) that any Company employee who is disabled
on the Closing Date will remain eligible for any benefits for which the
individual is eligible, or may become eligible in the future upon satisfying any
elimination period, under any short-term or long-term disability plan of Seller,
(b) Company employees with accounts under the Seller’s 401(k) Plan will remain
as inactive participants in such plan until the transfer of assets and
liabilities contemplated in Section 7.3(c), and (c) Company employees who
participate in the Seller’s Cafeteria Plan will remain as inactive participants
in such plan until the transfer of assets and liabilities contemplated in
Section 7.3(g).
 
(c)         Seller will use its commercially reasonable best efforts to assist
Buyer and the Company in covering employees of the Company under Buyer’s
employee benefit programs, including providing appropriate information and
documentation to insurance companies and other providers.  Seller will deliver
to the Company as of the Closing Date all personnel files and records relating
to the employees of the Company as of the Closing Date, and which are not
already held by the Company.  Buyer will take all actions necessary to cover,
effective as of 12:01 a.m. on the day immediately following the Closing Date (or
as soon thereafter as is feasible in the case of Buyer’s 401(k) Plan and Buyer’s
Cafeteria Plan), employees of the Company under benefits provided by the
Buyer.  Subject to Section 7.3(e), the Joint Venture will pay the cost of
coverage and all eligible claims under Seller’s health plan with respect to
Company employees and dependents that are incurred on or before midnight of the
Closing Date.  Subject to Section 7.3(e), Buyer (or the Company) will pay the
cost of coverage and all eligible claims with respect to Company employees and
dependents that are incurred after midnight of the Closing Date; such claims
will not be paid under Seller’s health plan but instead submitted and paid under
Buyer’s health plan.  Nothing in this Agreement will be construed as requiring
any employee benefit plan to continue to be maintained by the Company for any
specified period after Closing.
 
18

--------------------------------------------------------------------------------


 
(d)         Seller will use its commercially reasonable best efforts to cause
the spin-off of the portion of Seller’s 401(k) Plan covering active employees of
the Company (along with any outstanding loans) to Buyer’s 401(k) Plan, such
spin-off to occur as soon as administratively feasible after Closing.
 
(e)         Seller will take all actions necessary to continue to provide
continuation coverage, as required under Code Section 4980B, Part 6 of Title I
of ERISA or any similar state Law (collectively, “COBRA”), following the Closing
Date to any former employee of the Company (or dependent of any employee or
former employee of the Company) whose “qualifying event” occurred on or before
the Closing Date at a time when the individual was covered by Seller’s health
plan.  The Joint Venture will pay all eligible claims under Seller’s health plan
that are incurred by COBRA Continuees, collectively, on or before midnight of
the Closing Date.  Buyer and Seller will equally divide all eligible claims
under Seller’s health plan that are incurred by COBRA Continuees, collectively,
after midnight of the Closing Date, to the extent that such eligible claims
exceed the premiums paid by such COBRA Continuees with respect to coverage after
midnight of the Closing Date and are payable by the Seller, not the Seller’s
stop-loss carrier.  The premiums paid by the COBRA Continuees, collectively,
shall be determined cumulatively from the Closing Date without adjustment for
any applicable subsidy required under the American Recovery and Reinvestment Act
of 2009.  Seller will provide Buyer with an accounting of such claims for
payment on a monthly basis.  The first such accounting will be provided to Buyer
following the last day of the first calendar month ending on or after the
Closing Date.  Such accounting will be limited to de-identified information, as
defined under 45 Code of Federal Regulations §165.514.  The portion of such
claims that is payable by Buyer will be due and payable within fifteen days of
Buyer’s receipt of such accounting.  To the extent that any portion of the
amount due is not paid by Buyer within fifteen days of its receipt of such
accounting, the unpaid amount will accrue interest at a rate of fifteen percent
per annum, compounded daily.  If, as of midnight of the last day when one or
more COBRA Continueee is eligible for coverage under Seller’s health plan, the
premiums paid by the COBRA Continuees, collectively, during the period beginning
after midnight of the Closing Date and ending on the last day when one or more
COBRA Continuees are eligible for coverage under Seller’s health plan (without
adjustment for any applicable subsidy required under the American Recovery and
Reinvestment Act of 2009) exceed claims made by COBRA Continuees during such
period, then Buyer will be entitled to one-half of such excess.  Buyer’s portion
of such excess will be paid to Buyer within fifteen days of the last day when
one or more COBRA Continuees were eligible for coverage under Seller’s health
plan.
 
(f)          Seller will use its commercially reasonable best efforts to provide
workers compensation coverage following the Closing Date to any employee or
former employee of the Company which is attributable to any injury or illness
that occurred or commenced on or prior to the Closing Date.
 
19

--------------------------------------------------------------------------------


 
(g)         Seller will use its commercially reasonable best efforts to cause a
spin-off of the portion of the Seller’s Cafeteria Plan covering active employees
of the Company to Buyer’s Cafeteria Plan, such spin-off to occur as soon as
administratively feasible after Closing.  Participant elections made prior to
the Closing Date will continue to be effective on and after the Closing
Date.  Reimbursements made to participants under the Seller’s Cafeteria Plan
from January 1, 2010 until the Closing Date will be carried forward.  Seller
will transfer to Buyer an amount equal to participant contributions to the
Seller’s Cafeteria Plan from January 1, 2010 until the Closing Date, less
participant reimbursements during such period, as soon as administratively
feasible after Closing.
 
(h)         This Section 7.3 will not constitute an amendment to any Plan,
create any third party beneficiary rights nor will it inure to the benefit of or
be enforceable by any employee nor any Person representing the interests of
employees.
 
7.4  Insurance.  Buyer will secure and obtain, on or prior to the Closing Date,
insurance applicable to the Company and its business, to be effective commencing
on the Closing Date that is sufficient for compliance with all requirements of
applicable Law and of any Contract to which the Company is subject and that
insures against risks of the kind and in amounts for which the Company was
insured prior to Closing (the “Required Insurance”).
 
7.5  Bonding.  Buyer will secure and obtain, on or prior to the Closing Date,
assurances acceptable to Seller, in its sole discretion, that the Company’s
existing reclamation bonds and other surety, which are listed on Schedule 7.5,
will remain in full force and effect (at no post-Closing cost or Liability to
Seller and its Affiliates) after the Closing or will be replaced, effective as
of the Closing Date, on terms acceptable to the appropriate Governmental
Entities (such bonds or surety, as so continued or replaced, the “Required
Surety”).
 
7.6  Use of Seller’s Name.  As soon as practicable after the Closing but in no
event later than 30 days after the Closing, Buyer shall remove or cause to be
removed the names, marks and identifications used by the Company and all
variations and derivatives thereof and logos relating thereto from all of the
Company’s assets, including all documentation or records prepared after the
Closing Date, to the extent it includes the word “Apollo Gold” or “Apollo.”  At
no time shall Buyer utilize any of the foregoing names or any other tradename or
trademark of the Seller or its Affiliates in connection with its ownership and
operation of the Company.
 
7.7  Post-Closing Access.  After the Closing Date, Buyer will cause the Company
to afford to Seller and its Affiliates, their accountants and counsel, during
normal business hours, upon reasonable request, full access to the books and
records of the Company in order that Seller has a full opportunity to make such
investigation and evaluation as it reasonably desires to review, prepare and
audit financial statements of or related to the Company, the Seller or their
Affiliates for periods prior to the Closing Date.  Buyer will cause the Company
to retain all financial statements and records, including all records related to
Taxes for a period of seven (7) years from the Closing Date.
 
20

--------------------------------------------------------------------------------


 
7.8  Back-in Right to Caribou Property and Other Properties.
 
(a)           Seller and its Affiliates (referred to collectively as “Seller”
for this Section 7.8 only) may, in their sole discretion, engage in negotiations
with Calais to convert Seller’s interest in the Notes and the Additional
Unsecured Note, in whole or in part, into a joint venture interest with Calais
for development of the Caribou Property, the Cross Property and/or other Calais
properties (any such interest, a “Calais JV Interest”).  Should Seller agree to
so convert the Notes and the Additional Unsecured Note as evidenced by its
execution of a written agreement or letter of intent to that effect prior to
June 1, 2010, Buyer shall have the right to acquire up to 50% of Seller’s
interest in such Calais JV Interest by making a cash payment of $8,750,000,
which shall be payable as follows:  (i) $5,000,000 to Seller by July 1, 2010 and
(ii) $3,750,000 to the joint venture’s development budget (at such times
specified in such budget), such budget to be submitted to Buyer in the form
approved by Seller, in its sole discretion.  By way of example only, if Seller
enters into a joint venture on the Caribou Property such that Seller has a 60%
interest and Calais a 40% interest, Buyer shall have the right to earn 50% of
Seller’s 60% Calais JV Interest (i.e. a 30% interest in the joint venture) by
making total cash payments totaling $8,750,000 to Seller as set forth
above.  Upon Buyer exercising the option described in this Section 7.8, Buyer
would be subject to all rights and obligations of a joint venture participant as
detailed in any joint venture agreement agreed to by Seller and Calais, in their
sole discretion.  For the avoidance of doubt, nothing herein shall create any
obligation on the part of Seller or any of its Affiliates to enter into a joint
venture relationship with Calais.
 
(b)           Should Seller elect not to convert its interest in the Notes and
the Additional Unsecured Note into a Calais JV Interest by June 1, 2010, Buyer
shall have the option to acquire the Notes and the Additional Unsecured Note by
payment to Seller on or before July 1, 2010 of $8,750,000 plus (i) accrued
interest thereon and (ii) if acquired by Seller, the face value of the
indebtedness obligation in respect of the Secondary Lien (as defined below),
regardless of the actual amount of cash or other consideration paid by Seller to
acquire that indebtedness obligation.  Further, should Seller acquire 100% of
the issued and outstanding securities of Calais such that Calais becomes a
wholly owned Subsidiary of Seller, Buyer shall have the right to participate on
the same basis as Seller to acquire up to 50% of the acquired Calais
securities.  If additional capital is spent on the Caribou Property or the Cross
Property prior to June 1, 2010, the final purchase price payment of $8,750,000
shall be adjusted upward on a dollar-for-dollar basis in the amount of capital
expended.In addition to the lien represented by the Cross-Caribou Deeds of
Trust, the Caribou Property and the Cross Property are subject to a secondary
lien secured by that Deed of Trust set forth on Schedule 7.8(c) (the “Secondary
Lien”) to secure a repayment obligation of Calais (including principal and
interest) of approximately $850,000.  If (i) Seller purchases the Secondary Lien
and the indebtedness secured thereby (which Seller shall have no obligation to
do) and (ii) Buyer exercises the option described in this Section 7.8, at the
time of exercising such option, Buyer shall be required to reimburse Seller in
cash for 50% of the purchase price for the Secondary Lien.  Such payment shall
be made within one Business Day of the exercise of such option and shall be made
by wire transfer of immediately available funds to the account designated by
Seller.Additional Unsecured Note; Replacement Notes.  Calais hereby agrees that,
concurrently with the Closing, it will execute and deliver to Seller the
Additional Unsecured Note and, in consideration therefor and the other
commitments made by Calais hereunder or in connection herewith, Seller agrees
(i) to forbear from enforcing its right to collect principal and interest
outstanding thereunder for a period of one year from the Effective Date and (ii)
that the interest rate payable under the Original Caribou Note and the Congo
Note shall be eight percent (8%) for the period commencing on the Closing Date
and ending on the first anniversary thereof and, thereafter, the interest rate
shall revert to such rate as is set forth in such notes.  In addition, Calais
hereby consents to the transfer of the Loan Property to Seller in accordance
with the terms of this Agreement.
 
21

--------------------------------------------------------------------------------


 
7.10  Filings; Other Action.  Subject to the terms and conditions herein
provided, Buyer, Calais and Seller shall and shall cause their respective
Affiliates to: (a) use all reasonable efforts to cooperate with one another in
(i) determining which filings are required to be made prior to the Closing with,
and which Consents, approvals, permits, or authorizations are required to be
obtained prior to the Closing from, any Governmental Entity, in connection with
the execution and delivery of this Agreement, the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby, and (ii)
timely making all such filings and timely seeking all such Consents, approvals,
permits, or authorizations; and (b) use all reasonable efforts to take, or cause
to be taken, all other action and do, or cause to be done, all other things
necessary, proper, or appropriate to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements.
 
(b)           Buyer will obtain, as soon as reasonably practicable after the
date hereof, and in any case, prior to Closing, evidence acceptable to Seller in
its sole discretion that Seller and its Affiliates have been released from their
obligations and all further liability under each of the Contracts set forth on
Schedule 7.10(b).
 
VIII.   Conditions to Closing
 
8.1  Conditions to Buyer’s Obligations.  The obligation of Buyer to take the
actions required to be taken by it at the Closing is subject to the satisfaction
or waiver, in whole or in part, in Buyer’s sole discretion, of each of the
following conditions at or prior to the Closing:
 
(a)           The representations and warranties of Seller contained in this
Agreement, such representations and warranties being considered collectively and
individually, when read without any exception or qualification for materiality,
are true and correct as of the Effective Date and shall be true and correct on
the Closing Date as though made on the Closing Date (or on the date when made in
the case of any representation or warranty which specifically relates to an
earlier date), except for (a) changes or transactions therein permitted by this
Agreement or resulting from any change or transaction consented to in writing by
Buyer and (b) failures of representations and warranties to be true and correct
which, individually or in the aggregate, are not reasonably expected to have a
material adverse effect;
 
(b)           Seller will have performed and complied with each of its
agreements contained in this Agreement in all material respects;
 
(c)           No Law or Governmental Order will have been enacted, entered,
enforced, promulgated, issued or deemed applicable to the transactions
contemplated by this Agreement by any Governmental Entity that would have the
effect of  restraining or prohibiting the purchase and sale of the Company
Shares;
 
(d)           The Seller will have delivered each of the agreements,
certificates, instruments and other documents that it is obligated to deliver
pursuant to Section 2.2(b)(i), and such agreements so delivered will be in full
force and effect; and
 
22

--------------------------------------------------------------------------------


 
8.2  Conditions to Seller’s Obligations.  The obligation of Seller to take the
actions required to be taken by it at the Closing is subject to the satisfaction
or waiver, in whole or in part, in Seller’s sole discretion, of each of the
following conditions at or prior to the Closing:
 
(a)           The representations and warranties of Buyer and Calais contained
in this Agreement, such representations and warranties being considered
collectively and individually, when read without any exception or qualification
for materiality, are true and correct as of the Effective Date and shall be true
and correct on the Closing Date as though made on the Closing Date (or on the
date when made in the case of any representation or warranty which specifically
relates to an earlier date), except for changes or transactions therein
permitted by this Agreement or resulting from any change or transaction
consented to in writing by Seller;
 
(b)           Buyer and Calais will have performed and complied with each of its
agreements contained in this Agreement in all material respects;
 
(c)           The Required Insurance and Required Surety will have been obtained
and be in full force and effect and such actions as Seller may require will have
been taken in connection therewith;
 
(d)           No Law or Governmental Order will have been enacted, entered,
enforced, promulgated, issued or deemed applicable to the transactions
contemplated by this Agreement by any Governmental Entity that would have the
effect of restraining or prohibiting the purchase and sale of the Company
Shares;
 
(e)           Buyer will have delivered each of the agreements, certificates,
instruments and other documents that it is obligated to deliver pursuant to
Section 2.2(b)(ii);
 
(f)           Buyer will have delivered to Seller evidence to the satisfaction
of Seller that Buyer is the sole, absolute owner of the Loan Property and the
security interests in the Real Property granted thereby, free and clear of liens
and encumbrances created by, through or under Buyer, with full right and title
to assign the same and the income and profits due or to become due thereunder;
 
(g)           Calais will have executed and delivered to Seller (i) the
Additional Unsecured Note and (ii) an estoppel certificate certifying to Seller
(1) the documents evidencing the Loans are valid, in full force and effect and
are binding obligations enforceable against Calais in accordance with their
terms, (2) the current status of payments under the Loans, (3) whether any
defaults on the part of Buyer (or any predecessor thereto) exist under the Loans
and (4) such other matters requested by Seller;
 
(h)           Seller’s determination that the physical condition of the Real
Property shall be substantially the same on the Closing Date as on the Effective
Date, and, as of the Closing, there shall be no Litigation of any kind
whatsoever, pending or threatened, which after Closing would reasonably be
expected to materially and adversely affect the value of the Real Property or
the ability to use or operate the Real Property in the manner in which it is
currently or contemplated being used or operated;
 
23

--------------------------------------------------------------------------------


 
(i)           Seller’s shall have received the Consent of its Senior Lenders to
this Agreement and the transactions contemplated hereby and the release by the
Senior Lenders of any and all security interest of the Senior Lenders in and to
the Company Shares and the assets of the Company;
 
(j)           Seller’s determination that the issuer of the Loan Policies shall
be irrevocably and unconditionally committed to issue to Seller an additional
insured endorsement and such other endorsements requested by Seller to enable
Seller to acquire the benefits of the insured under such Loan Policies; and
 
(k)           Seller’s determination that neither Buyer nor Calais are subject
to any bankruptcy or insolvency proceedings.
 
(l)           Seller shall have received evidence to its satisfaction that
Seller and its Affiliates shall have been unconditionally and fully released
from their obligations and any further liability under each of the Contracts set
forth on Schedule 7.10(b).
 
IX.   Termination
 
9.1  Termination.  This Agreement may be terminated prior to the Closing:
 
(a)           by the mutual written consent of Buyer and Seller;
 
(b)           by Seller, if
 
(i)           Buyer or Calais, as applicable, has or will have breached any
representation, warranty or agreement contained in this Agreement such that any
of the closing conditions contained in Section 8.2 shall be incapable of being
satisfied; provided, however, that, if such breach is curable by Buyer or Calais
through the exercise of its reasonable efforts and Buyer or Calais continues to
exercise such reasonable efforts, Seller may not terminate this Agreement under
this Section 9.1(b)(i) unless such breach is not cured in a manner satisfactory
to Seller in its reasonable discretion within the Cure Period.  The “Cure
Period” shall mean the period beginning on the date on which Seller delivers to
Buyer or Calais, as applicable, written notice setting forth in reasonable
detail the circumstances giving rise to such breach and ending on the earlier of
the 10th day thereafter or February 1, 2010;
 
(ii)           the transactions contemplated by this Agreement will not have
been consummated on or before February 1, 2010; provided, that Seller will not
be entitled to terminate this Agreement pursuant to this Section 9.1(b)(ii) if
Seller’s failure to comply fully with its obligations under this Agreement has
prevented the consummation of the transactions contemplated by this Agreement;
or
 
(iii)           a Law or Governmental Order will have been enacted, entered,
enforced, promulgated, issued or deemed applicable to the transactions
contemplated by this Agreement by any Governmental Entity that would have the
effect of  restraining or prohibiting the purchase and sale of the Company
Shares.
 
24

--------------------------------------------------------------------------------


 
(c)           by Buyer, if
 
(i)           Seller has or will have breached any representation, warranty or
agreement contained in this Agreement such that the closing conditions contained
in Section 8.1 shall be incapable of being satisfied; provided, however, that,
if such breach is curable by Seller through the exercise of its reasonable
efforts and Seller continues to exercise such reasonable efforts, Buyer may not
terminate this Agreement under this Section 9.1(c)(i) unless such breach is not
cured in a manner satisfactory to Buyer in its reasonable discretion within the
Seller Cure Period.  The “Seller Cure Period” shall mean the period beginning on
the date on which Buyer delivers to Seller written notice setting forth in
reasonable detail the circumstances giving rise to such breach and ending on the
earlier to occur of the 10th day thereafter or February 1, 2010;
 
(ii)           the transactions contemplated by this Agreement will not have
been consummated on or before February 1, 2010; provided, that Buyer will not be
entitled to terminate this Agreement pursuant to this Section 9.1(c)(ii) if
Buyer’s failure to comply fully with its obligations under this Agreement has
prevented the consummation of the transactions contemplated by this Agreement;
or
 
(iii)           a Law or Governmental Order will have been enacted, entered,
enforced, promulgated, issued or deemed applicable to the transactions
contemplated by this Agreement by any Governmental Entity that would have the
effect of  restraining or prohibiting the purchase and sale of the Company
Shares.
 
9.2  Effect of TerminationIf Seller terminates this Agreement pursuant to
Section 9.1(a) or (b), such termination shall be the exclusive remedy of Seller
with respect to such termination, absent fraud or willful misconduct by Buyer or
Calais; provided, however, if Seller terminates this Agreement as a result of
the closing conditions contained in Section 8.2(f) not being satisfied, then
Buyer shall reimburse Seller for all of its and its Affiliates’ costs and
expenses incurred in connection with the negotiation and preparation of this
Agreement and the Letter of Intent (including its due diligence investigation in
connection herewith and therewith).
 
(b)           If Buyer terminates this Agreement pursuant to Section 9.1(a) or
(c), such termination shall be the exclusive remedy of Buyer with respect to
such termination, absent fraud or willful misconduct by Seller.
 
(c)           If this Agreement is terminated, (i) all continuing obligations of
the parties under this Agreement will terminate except this Section 9.2, Section
7.1 and Article XII will survive indefinitely unless sooner terminated or
modified by the parties in writing and (ii) the existing Joint Venture shall
remain in full force and effect and the parties thereto shall continue to have
such rights and remedies available therein, as supplemented by paragraph 3 of
that certain letter agreement, dated October 21, 2009, between Apollo Gold
Corporation and Elkhorn Goldfields Inc. and attached hereto as Exhibit G.
 
25

--------------------------------------------------------------------------------


 
X.   Indemnification
 
10.1  Indemnification by Seller.  Seller agrees to indemnify and hold harmless
each Buyer Group Member from and against any and all Loss incurred by such Buyer
Group Member in connection with or arising from:
 
(a)           any breach by Seller of any of its covenants, agreements or
obligations in this Agreement or in any Ancillary Agreement; or
 
(b)           any breach of any warranty or the inaccuracy of any representation
of Seller contained or referred to in this Agreement or any certificate
delivered by or on behalf of Seller pursuant hereto.
 
10.2  Indemnification by Buyer.  Buyer agrees to indemnify and hold harmless
each Seller Group Member from and against any and all Loss incurred by such
Seller Group Member in connection with or arising from:
 
(a)           any breach by Buyer of any of its covenants, agreements or
obligations in this Agreement or in any Ancillary Agreement;
 
(b)           any breach of any warranty or the inaccuracy of any representation
of Buyer contained or referred to in this Agreement or in any certificate
delivered by or on behalf of Buyer pursuant hereto;
 
(c)           any payment obligations arising under the Employment Agreement,
dated February 15, 2004, between Apollo Gold Corporation, the Company and
Timothy G. Smith as a result of the transactions contemplated hereby, including
Section 6(f) of such agreement; or
 
(d)           the failure to deliver the originally executed Original Caribou
Notes and the Congo Notes on or after the Closing (including any increased costs
or fees in connection with Seller’s enforcement of such notes as a result
thereof).
 
(e)           the operations of the Company or the Real Property on and after
the Effective Date.
 
10.3  Notice of Claims
 
(a)           Any Buyer Group Member or Seller Group Member seeking
indemnification hereunder (the “Indemnified Party”) shall give to the party
obligated to provide indemnification to such Indemnified Party (the
“Indemnitor”) a notice (a “Claim Notice”) describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement,
any Ancillary Agreement or any other agreement, document or instrument executed
hereunder or in connection herewith upon which such claim is based; provided,
that a Claim Notice with respect to any action at law or suit in equity by or
against a third Person as to which indemnification will be sought shall be given
promptly, and in no event later than fifteen (15) Business Days after receipt by
such Indemnified Party of written notice of such third Person
claims.  Thereafter, the Indemnified Party shall deliver to the Indemnitor,
within five (5) Business Days after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the third Person claim.  Notwithstanding the
foregoing, should a party be physically served with a complaint with regard to a
third Person claim, the Indemnified Party must notify the Indemnitor with a copy
of the complaint within five (5) Business Days after receipt thereof and shall
deliver to the Indemnitor within seven (7) Business Days after the receipt of
such complaint copies of notices and documents (including court papers) received
by the Indemnified Party relating to such third Person claim.  Notwithstanding
the foregoing provisions of this Section 10.3, any failure to give notice or to
make a delivery required pursuant to this Section 10.3, (i) will not be deemed a
waiver of any rights of an Indemnified Party, except to the extent that the
rights of the Indemnitor are prejudiced thereby and (ii) will not relieve the
Indemnitor of its obligations under this Article X after such notice is given or
such delivery made, except to the extent that the rights of the Indemnitor are
prejudiced thereby.
 
26

--------------------------------------------------------------------------------


 
(b)           In calculating any Loss there shall be deducted any insurance net
(after deducting the present value of premium cost) recovery in respect thereof
(and no right of subrogation shall accrue hereunder to any insurer).
 
(c)           After the giving of any Claim Notice pursuant hereto, the amount
of indemnification to which an Indemnified Party shall be entitled under this
Article X shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a settlement approved by a court
of competent jurisdiction; (iii) by a final judgment or decree of a court of
competent jurisdiction; or (iv) by any other means to which the Indemnified
Party and the Indemnitor shall agree.  The judgment or decree of a court shall
be deemed final when the time for appeal, if any, shall have expired and no
appeal shall have been taken or when all appeals taken shall have been finally
determined.
 
10.4  Third Person Claims.  The Indemnified Party shall have the right to
conduct and control, through counsel of its choosing, the defense, compromise or
settlement of any third Person claim, action or suit against such Indemnified
Party as to which indemnification will be sought by any Indemnified Party from
any Indemnitor hereunder.  The Indemnitor shall cooperate in connection
therewith and shall furnish such records, information and testimony and attend
such conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested by the Indemnified Party in connection therewith; provided,
that the Indemnitor may participate, through counsel chosen by it and at its own
expense, in the defense of any such claim, action or suit as to which the
Indemnified Party has so elected to conduct and control the defense thereof;
provided, further, that to the extent the Indemnified Party elects not to defend
such proceeding, claim or demand, and the Indemnified Party defends against or
otherwise conducts any such proceeding, claim or demand, the Indemnitor may
retain counsel at the expense of the Indemnitor, and control the defense of such
proceeding.  Neither the Indemnitor nor the Indemnified Party may settle any
such proceeding which settlement (i) obligates the other party to pay money, to
perform obligations or to admit liability or (ii) which would interfere, in any
material respect, with the conduct of the Indemnified Party’s business as
currently conducted, in either case, without the consent of the other party,
such consent not to be unreasonably withheld. Sole and Exclusive Remedy.  Prior
to or in connection with the Closing, the parties will have available to them
all remedies available at law or in equity, including specific performance or
other equitable remedies except as expressly limited elsewhere in this
Agreement.  After the Closing, except for remedies that cannot be waived as a
matter of law and injunctive and provisional relief (including specific
performance), the rights set forth in this Article X will be the exclusive
remedy of Buyer or Seller for breach of this Agreement by Buyer or Seller, as
applicable, and will be in lieu of other remedies, whether in contract or
tort.  Notwithstanding the foregoing, nothing in this Agreement will prevent any
party from bringing an action based upon fraud or willful misconduct by the
other party in connection with this Agreement.  In the event such action is
brought, the prevailing party’s attorneys’ fees and costs will be paid by the
nonprevailing party.  In addition, as between Calais, on the one hand, and Buyer
and Seller, on the other hand, such parties will at all times (whether before or
after the Closing) have available to them all remedies available at law or in
equity, including specific performance or other equitable remedies except as
expressly limited elsewhere in this Agreement.
 
27

--------------------------------------------------------------------------------


 
10.6  Tax Adjustment.  Any payment under this Article X, Section 11.4 or
Section 11.5 will be, for Tax purposes, to the extent permitted by Law, an
adjustment to the Purchase Price.  Each such payment shall be net of any Tax
benefit realized by the payer resulting from the making of the payment or the
event giving rise to the payment.
 
XI.   Allocation of Taxes; Tax Return
 
11.1  Tax Return
 
(a)           Seller will include the income or loss of the Company for all Tax
periods ending on or before the Closing Date on Seller’s timely filed income
Returns and will file all such Returns when due (including extensions).
 
11.2  Cooperation.  After the Closing Date, Buyer and Seller will make available
to the other, as reasonably requested, all information, records or documents
(including state apportionment information) relating to Tax liabilities or
potential Tax liabilities of the Company with respect to (i) Tax periods ending
on or prior to the Closing Date and (ii) Tax periods beginning before the
Closing Date and ending after the Closing Date, but only with respect to the
portion of such period up to and including the Closing Date.  Buyer and Seller
will preserve all such information, records and documents until the expiration
of any applicable statute of limitations thereof.  Buyer will prepare and
provide to Seller any information or documents reasonably requested by Seller
for Seller’s use in preparing or reviewing the Returns referred to in Section
11.1.  Notwithstanding any other provision hereof, each party will bear its own
expenses in complying with the foregoing provisions.
 
11.3  Tax Sharing Agreements.  All tax sharing agreements between Seller, on the
one hand, and the Company, on the other hand, will be terminated as of the
Closing Date after normal operations.
 
11.4  Tax Indemnification of Seller.  Subject to Article X, from and after the
Closing Date, Seller shall protect, defend, indemnify and hold harmless Buyer
from any and all Taxes which are imposed on the Company in respect of its
income, business, property or operations or for which the Company may otherwise
be liable (A) resulting by reason of the several liability of the Company
pursuant to Treasury Regulations Section 1.1502-6 or any analogous state, local
or foreign Law or regulation or by reason of the Company having been a member of
any consolidated, combined or unitary group on or prior to the Closing Date, and
(B) resulting from the breach of the Seller’s covenants regarding Tax matters,
including those set forth in this Article XI.
 
28

--------------------------------------------------------------------------------


 
11.5  Tax Indemnification of Buyer.  Subject to Article X, from and after the
Closing Date, Buyer shall protect, defend, indemnify and hold harmless the
Seller from any and all Taxes which are imposed on the Company in respect of its
income, business, property or operations or for which the Company may otherwise
be liable resulting from the breach of Buyer’s covenants regarding Tax matters,
including those set forth in this Article XI; provided, however, Buyer shall not
indemnify Seller with respect to any Taxes for which Seller is otherwise
responsible under this Agreement.
 
XII.   General
 
12.1  Press Releases and Announcements
 
(a)           No party hereto shall make any public disclosure or announcement
relating to this Agreement or the transactions contemplated by this Agreement
without the prior written consent of the other.  Notwithstanding the foregoing,
any party hereto may make any public disclosure required by the United States or
Canadian securities commissions or stock exchanges on which their shares are
traded, provided that the parties required to make any such disclosure shall use
reasonable efforts to provide the other parties with two Business Days’ prior
notice.
 
12.2  Expenses.  Except as otherwise expressly provided for in this Agreement,
each party will each pay all expenses incurred by it in connection with the
transactions contemplated by this Agreement, including legal, accounting,
investment banking and consulting fees and expenses incurred in negotiating,
executing and delivering this Agreement and the other agreements, exhibits,
documents and instruments contemplated by this Agreement (whether the
transactions contemplated by this Agreement are consummated or not).
 
12.3  Amendment and Waiver.  This Agreement may not be amended, a provision of
this Agreement or any default, misrepresentation or breach of warranty or
agreement under this Agreement may not be waived, and a consent may not be
rendered, except in a writing executed by the party against which such action is
sought to be enforced.  Neither the failure nor any delay by any Person in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.  In addition, no course of dealing between or among any Persons
having any interest in this Agreement will be deemed effective to modify or
amend any part of this Agreement or any rights or obligations of any Person
under or by reason of this Agreement.  The rights and remedies of the parties to
this Agreement are cumulative and not alternative.
 
29

--------------------------------------------------------------------------------


 
12.4  Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given (i) when delivered if personally
delivered by hand (with written confirmation of receipt), (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested),
(iii) five Business Days after being mailed, if sent by first class mail, return
receipt requested, or (iv) when receipt is acknowledged by an affirmative act of
the party receiving notice, if sent by facsimile, telecopy or other electronic
transmission device (provided that such an acknowledgement does not include an
acknowledgment generated automatically by a facsimile or telecopy machine or
other electronic transmission device). Notices, demands and communications to
Buyer, Seller and Calais will, unless another address is specified in writing,
be sent to the address indicated below:
 
If to Buyer:
 
Elkhorn Goldfields, LLC
c/o Black Diamond Financial Group LLC 
PO Box 370657
Denver, Colorado 80237
Attn:  Patrick W.M. Imeson
Facsimile:  303 957 5536
 
With a copy to:
 
Christopher Kamper
Carver Schwarz McNab & Bailey, LLC
1600 Stout Street, Suite 1700
Denver, Colorado 80202 
 
If to Calais:
 
Dave Young, CEO
8839 West Crestline Drive
Littleton, Colorado 80123
Facsimile No. (720) 482-0957
 
With a copies to:
 
John R. Henderson
Law Offices of John R. Henderson
2960 Diagonal Hwy. -Suite 207
Boulder, Colorado 80301
Facsimile No.:  720-971-7063

 
 
30

--------------------------------------------------------------------------------

 


and
 
Thomas S. Hendricks
PO Box 653
425 Caribou Rd.
Nederland, Colorado 80466
 
If to Seller:
 
Apollo Gold Corporation
5655 South Yosemite Street, Suite 200
Greenwood Village, Colorado  80111-3220
Attn:  R. David Russell
Facsimile No. (720) 482-0957
 
With a copy to:
 
Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado  80202
Attn:  Timothy D. Rampe
Facsimile No. (303) 893-7413

 
12.5  Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by any party to this Agreement
without the prior written consent of the other parties to this
Agreement.  Subject to the foregoing, this Agreement and all of the provisions
of this Agreement will be binding upon and inure to the benefit of the parties
to this Agreement and their respective successors and permitted assigns.
 
12.6  No Third-Party Beneficiaries.  Nothing expressed or referred to in this
Agreement confers any rights or remedies upon any Person that is not a party or
permitted assign of a party to this Agreement.
 
12.7  No Partnership and No Corporate Opportunity.  Nothing in this Agreement
creates, or is intended to create, any partnership, joint venture relationship,
fiduciary relationship or relationship of confidence and trust between or among
the parties hereto.  Each party shall have the right to engage in, and receive
full benefits from, any independent business activities or operations, whether
or not competitive with the business activities or operations of the other
parties or the Company, without consulting with, or obligation to, any of the
other parties.  The doctrines of corporate opportunity or business opportunity
that sometimes apply to Persons engaged in a joint venture or having a fiduciary
relationship or a relationship of confidence and trust shall not apply in the
case of any of the parties to this Agreement.
 
31

--------------------------------------------------------------------------------


 
12.8  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
12.9  Complete Agreement.  Except for the Joint Venture and all Contracts
related thereto, this Agreement, together with the Ancillary Agreements, contain
the complete agreement between the parties and supersede any prior
understandings, agreements or representations by or between the parties, written
or oral, including the Letter of Intent.
 
12.10  Signatures; Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature will be considered an original signature.
 
12.11  Governing Law.  THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, OF THE STATE OF COLORADO WILL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE
OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.
 
12.12  Specific Performance.  Each of the parties acknowledges and agrees that
the subject matter of this Agreement, including the business, assets and
properties of the Company, is unique, that the other parties would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached, and
that the remedies at law would not be adequate to compensate such other parties
not in default or in breach.  Accordingly, each of the parties agrees that the
other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions of this Agreement in addition to any
other remedy to which they may be entitled, at law or in equity (without any
requirement that Buyer provide any bond or other security).  The parties waive
any defense that a remedy at law is adequate and any requirement to post bond or
provide similar security in connection with actions instituted for injunctive
relief or specific performance of this Agreement.
 
12.13  Jurisdiction.  Each of the parties submits to the exclusive jurisdiction
of any state or federal court sitting in Denver, Colorado, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court.  Each party also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Each of the
parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety or other security
that might be required of any other party with respect to any such action or
proceeding.  The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum.
 
32

--------------------------------------------------------------------------------


 
12.14  Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER
VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 12.14.
 
12.15  Construction.  The parties and their respective counsel have participated
jointly in the negotiation and drafting of this Agreement.  In addition, each of
the parties acknowledges that it is sophisticated and has been advised by
experienced counsel and, to the extent it deemed necessary, other advisors in
connection with the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.  Any reference to any Law will be
deemed to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The headings preceding the text of articles and
sections included in this Agreement and the headings to the schedules and
exhibits are for convenience only and are not be deemed part of this Agreement
or given effect in interpreting this Agreement.  References to sections,
articles, schedules or exhibits are to the sections, articles, schedules and
exhibits contained in, referred to or attached to this Agreement, unless
otherwise specified.  The word “including” means “including without
limitation.”  When any party may take any permissive action, including the
granting of a Consent, the waiver of any provision of this Agreement or
otherwise, the decision whether to take such action is in its sole and absolute
discretion.  The use of the masculine, feminine or neuter gender or the singular
or plural form of words will not limit any provisions of this Agreement.  A
statement that an item is listed, disclosed or described means that it is
correctly listed, disclosed or described, and a statement that a copy of an item
has been delivered means a true and correct copy of the item has been delivered.
 
12.16  Currency.  All references in this Agreement to “$” are references to
United States dollars.
 
12.17  Time of Essence.  With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
33

--------------------------------------------------------------------------------


 
12.18  Consequential or Special Damages.  IN NO EVENT SHALL ANY PARTY HERETO BE
LIABLE FOR ANY LOST PROFITS, BUSINESS INTERRUPTION OR FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF
OR RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EVEN IF ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
 
[The remainder of this page is intentionally left blank.]
 
 
34

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Buyer, Seller and Calais have executed this Purchase
Agreement as of the date first above written.
 
BUYER:
 
SELLER:
     
ELKHORN GOLDFIELDS LLC
 
APOLLO GOLD, INC.
     
By:
/s/ Patrick Imeson
 
By:
/s/ Melvyn Williams
Name:
   
Name:
 
Title:
Managing Member
 
Title:
Chief Financial Officer
         
CALAIS:
         
CALAIS RESOURCES COLORADO, INC.
         
By:
/s/ Thomas S. Hendricks
   
Name:
     
Title:
President
         
CALAIS RESOURCES, INC.
         
By:
/s/ David K. Young
   
Name:
     
Title:
President and Chief Executive Officer

 
[Signature Page to Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


CARIBOU AND CROSS PROPERTIES


Part 1 – Cross Property


7-49 LODE (UNDIVIDED 1/3), U.S. Mineral Survey No. 16199,
AIRSHAFT, U.S. Mineral Survey No. 116,
ALPINE LODE, U.S. Mineral Survey No. 14286,
AMANDA LODE, U.S. Mineral Survey No. 13172,
AMERICAN LODE, U.S. Mineral Survey No. 14286,


ANACONDA LODE (SUBSURFACE MINERALS), U.S. Mineral Survey No. 12934,
ANACONDA LODE (T.S. HENDRICKS’ SURFACE), U.S. Mineral Survey No. 12934,
APEX LODE, U.S. Mineral Survey No. 14286,
ARIZONA LODE (WEST 900 FEET), U.S. Mineral Survey No.54,
BOB TAIL LODE (SUBSURFACE MINERALS), U.S. Mineral Survey No. 13180,


BOB TAIL LODE, SURFACE-(OWNED BY T.S. HENDRICKS), U.S. Mineral Survey No. 13180
BROKEN BOW LODE, (SUBSURFACE), U.S. Mineral Survey No. 13146,
CENTRAL LODE, U.S. Mineral Survey No. 481,
CHIEF LODE, U.S. Mineral Survey No. 15637,
CONGER LODE, U.S. Mineral Survey No. 94A,


CROSS LODE, U.S. Mineral Survey No. 518,
CROSS MILLSITE, U.S. Mineral Survey No. 20681B,
CROSS NO. 2 LODE, U.S. Mineral Survey No. 20681A,
CROWN POINT LODE, U.S. Mineral Survey No. 6823,
DEFIANCE LODE, U.S. Mineral Survey No. 5658,
EMILIE LODE (UNDIVIDED 1/3), U.S. Mineral Survey No. 16199


GARFIELD LODE (UNDIVIDED 3/8), U.S. Mineral Survey No. 522,
GARFIELD LODE (UNDIVIDED 5/8), U.S. Mineral Survey No. 522,
GILPIN COUNTY LODE, (SMITH TRUST MINING LEASE), U.S. Mineral Survey No. 12933,
GOLD COIN, U.S. Mineral Survey No. 18514,


HOMESTEAD LODE (SMITH TRUST MINING LEASE), U.S. Mineral Survey No. 13471,
IDAHO LODE (39/143 INT.), U.S. Mineral Survey No. 96A,
IDAHO MILLSITE (221/858 INT.), U.S. Mineral Survey No. 96B,
IRON KING (SUBSURFACE ONLY), U.S. Mineral Survey No. 16776,
IRON KING NO. 2, (SUBSURFACE ONLY), U.S. Mineral Survey No. 16776,

 

--------------------------------------------------------------------------------

 
 
IRON WONDER (SUBSURFACE ONLY), U.S. Mineral Survey No. 16776,
ISABEL LODE (UNDIVIDED 2/12/), U.S. Mineral Survey No. 170,
JULIET LODE, U.S. Mineral Survey No. 13272,
LAFAYETTE LODE (SUBSURFACE MINERALS), U.S. Mineral Survey No. 12934,
LAFAYETTE LODE (SURFACE-THOMAS S. HENDRICKS), U.S. Mineral Survey No. 12394,
LARAMIE COUNTY LODE (SMITH TRUST MINING LEASE), U.S. Mineral Survey No. 13471,
LARAMIE COUNTY NO. 2 LODE, U.S. Mineral Survey No. 13471,
L.S. ROOT MILLSITE, U.S. Mineral Survey No. 117,
MAINE LODE, U.S. Mineral Survey No. 102,
MAMMOTH LODE, U.S. Mineral Survey No. 13272,
MONTICELLO LODE, U.S. Mineral Survey No. 15637,
NATION LODE, U.S. Mineral Survey No. 12985,
NATION NO. 2 LODE, U.S. Mineral Survey No. 15637,
NATION NO. 3 LODE, U.S. Mineral Survey No. 15637,
PAY ROCK LODE, U.S. Mineral Survey No. 8480,
PONDEROSA LODE, U.S. Mineral Survey No. 13172,
POTOSI LODE, U.S. Mineral Survey No. 48,
PROTECTION LODE, U.S. Mineral Survey No. 13272,
RARE METALS LODE, U.S. Mineral Survey No. 20681A,
RARE METALS MILLSITE, U.S. Mineral Survey No. 20681B,
READY CASH LODE, U.S. Mineral Survey No. 6852,
RICO LODE, U.S. Mineral Survey No. 14286,
ROBERTS PLACER (SUBSURFACE ONLY), U.S. Mineral Survey No. 14284,
ROMEO LODE, U.S. Mineral Survey No. 13272,
SILVER BRICK LODE, U.S. Mineral Survey No. 159,
SILVER POINT LODE, U.S. Mineral Survey No. 39,
SMUGGLER LODE, U.S. Mineral Survey No. 13219,
SUNNY VIEW LODE, U.S. Mineral Survey No. 13471,
SYNDICATE LODE, U.S. Mineral Survey No. 15609,
TACOMA LODE, U.S. Mineral Survey No. 13272,
TEN FORTY LODE, U.S. Mineral Survey No. 287,
WINDY POINT LODE, U.S. Mineral Survey No. 16926,
WORCESTER LODE, U.S. Mineral Survey No. 14286,
County of Boulder, State of Colorado


Part 2 – Caribou Property


AMERICAN FLAG LODE, U.S. Mineral Survey No. 12790,
ARIZONA LODE (EAST 500 FEET), U.S. Mineral Survey No. 54,


ARLET NO. 1 LODE, U.S. Mineral Survey No. 16705,
ARLET NO. 2 LODE, U.S. Mineral Survey No. 16705,
ARLET NO. 3 LODE, U.S. Mineral Survey No. 16705,
ARLET NO. 4 LODE, U.S. Mineral Survey No. 16705,


BARABLAS LODE, U.S. Mineral Survey No. 15588,
BELCHER LODE, U.S. Mineral Survey No. 150,
BRAZILIAN LODE, U.S. Mineral Survey No. 13367A,
BRAZILIAN MILLSITE, U.S. Mineral Survey No. 13367B,


CALIFORNIA LODE, U.S. Mineral Survey No. 20483,
CANADIAN LODE (UNDIVIDED 3/8), U.S. Mineral Survey No. 666,

 
 

--------------------------------------------------------------------------------

 


CANDIA LODE, U.S. Mineral Survey No. 20483,
CARIBOU LODE, U.S. Mineral Survey No. 37,
CARRY LODE, U.S. Mineral Survey No. 660,


COLUMBIA LODE, U.S. Mineral Survey No. 167,
COMSTOCK LODE, U.S. Mineral Survey No. 52,
DEVELING LODE, U.S. Mineral Survey No. 13510,
DOUGLAS LODE, U.S. Mineral Survey No. 47,
EAGLE BIRD LODE, U.S. Mineral Survey No. 12790,


EAST IDAHO LODE (UNDIVIDED 50%), U.S. Mineral Survey No. 346,
EAST ST. LOUIS LODE, U.S. Mineral Survey No. 14592,
ENTERPRISE LODE (UNDIVIDED 50%), U.S. Mineral Survey No. 19828,
EUREKA LODE, U.S. Mineral Survey No. 13685,
EXTENSION LODE, U.S. Mineral Survey No. 92,


FANNIE LODE, U.S. Mineral Survey No. 659,
FEDERAL LODE, U.S. Mineral Survey No. 91,
GOLCONDA LODE, U.S. Mineral Survey No. 192,
GRAND ISLAND LODE, U.S. Mineral Survey No. 61,
GRAND VIEW LODE, U.S. Mineral Survey No. 297,


GRANT COUNTY LODE, U.S. Mineral Survey No. 115,
HIDDEN TREASURE LODE, U.S. Mineral Survey No. 105,
ISABEL LODE (UNDIVIDED 10/12), U.S. Mineral Survey No. 170,
IXL LODE, U.S. Mineral Survey No. 85,


JAY LODE, U.S. Mineral Survey No. 169,
KALAMAZOO LODE, U.S. Mineral Survey No. 76,
KLONDIKE LODE, U.S. Mineral Survey No. 14592,
LAST CHANCE LODE, U.S. Mineral Survey No. 14246,
LITTLE EDDIE LODE, U.S. Mineral Survey No. 716,


LOST LODE, U.S. Mineral Survey No. 56,
MONADNOC LODE, U.S. Mineral Survey No. 274,
MONITOR LODE, U.S. Mineral Survey No. 227,
NATIONAL PLACER, U.S. Mineral Survey No. 17718,
NAUTILIS LODE, U.S. Mineral Survey No. 452,


NEW YORK LODE, U.S. Mineral Survey No. 344A,
NEW YORK MILLSITE, U.S. Mineral Survey No. 344B,
NO NAME LODE, U.S. Mineral Survey No. 77,
NON PARIEL, U.S. Mineral Survey No. 6853,
NORTH STAR LODE, U.S. Mineral Survey No. 5269,


NORTHPARK LODE, U.S. Mineral Survey No. 20483,
NORTHWESTERN LODE, U.S. Mineral Survey No. 429,
ONATRIO LODE (SOUTHEASTERLY 500 FEET), U.S. Mineral Survey No. 55,
ONTARIO LODE (WEST 900 FEET), U.S. Mineral Survey No. 55,

 
 

--------------------------------------------------------------------------------

 


OPHIR LODE, U.S. Mineral Survey No. 587,


PANDORA #1 LODE, U.S. Mineral Survey No. 20597,
PANDORA #4 LODE, U.S. Mineral Survey No. 20597,
POORMAN LODE, U.S. Mineral Survey No. 42,
PROMISE LODE, U.S. Mineral Survey No. 149,
SEVEN THIRTY LODE, U.S. Mineral Survey No. 71,


SHERMAN LODE, U.S. Mineral Survey No. 93,
SILVER DOLLAR LODE, U.S. Mineral Survey No. 654, S
OCORRO LODE, U.S. Mineral Survey No. 104,
SPENCER LODE, U.S. Mineral Survey No. 168,
STANDARD NO. 6 LODE, U.S. Mineral Survey No. 16705,


STANDARD NO. 8 LODE, U.S. Mineral Survey No. 16705,
STANDARD NO. 9 LODE, U.S. Mineral Survey No. 16705,
STATEN ISLAND LODE, U.S. Mineral Survey No. 124,
TOLEDO LODE, U.S. Mineral Survey No. 20483,
County of Boulder, State of Colorado
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


CONGO PROPERTY


Congo Chief Lode Mining Claim, Survey No. 20305, embracing a portion of Sections
4 and 5, in Township 1 South, Range 73 West of the 6th P.M., in the Grand Island
Mining District, County of Boulder, State of Colorado.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


CROSS-CARIBOU DEEDS OF TRUST


Deed of Trust from Aardvark Agencies, Inc. to the Public Trustee of the County
in which property is located, for the benefit of Broadway Mortgage Corporation,
Michael E. Haws, Kemp Hanley, R. Britton Colbert, Accounts Plus, Inc and Riviera
Holdings, LLC securing an original principal indebtedness of $4,500,000.00 and
any other amounts and/or obligations, dated July 31, 2003 and recorded September
5, 2003 at Reception No. 2798812.
 
Deed of Trust from Calais Resources Colorado, Inc. to the Public Trustee of the
County in which property is located, for the benefit of Broadway Mortgage
Corporation, Michael E. Haws, Kemp Hanley, R. Britton Colbert, Accounts Plus,
Inc and Riviera Holdings, LLC securing an original principal indebtedness of
$4,500,000.00 and any other amounts and/or obligations, dated July 31, 2003 and
recorded September 5, 2003 at Reception No. 2798813.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


CONGO DEED OF TRUST


Deed of Trust from Calais Resources, Inc. to the Boulder County Public Trustee,
for the benefit of MFPI Partners, LLC securing an original principal
indebtedness of $258,956.40 and any other amounts and/or obligations, dated
December 16, 2005 and recorded December 20, 2005 at Reception No. 02745592.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


INSTRUMENT OF ASSIGNMENT


After recording, return to:


Apollo Gold, Inc.
5655 South Yosemite Street, Suite 200
Greenwood Village, CO  80111-3220
Attn:  R. David Russell


ASSIGNMENT OF LOAN PROPERTY
AND
AMENDMENT TO DEED OF TRUST


THIS ASSIGNMENT OF LOAN PROPERTY AND AMENDMENT TO DEED OF TRUST (this
“Assignment”) is made and entered into as of the 1st day of February, 2010 by
(1) Elkhorn Goldfields, LLC, a Delaware limited liability company (“Elkhorn”),
and MFPI Partners, LLC, a Delaware limited liability company (“MFPI”, and,
collectively with Elkhorn, “Assignor”), and (2) Calais Resources Colorado, Inc.,
a Nevada corporation (“Grantor”), collectively for the benefit of Apollo Gold,
Inc., a Delaware corporation (“Assignee”).


RECITALS


This Assignment is made with respect to the following facts:


1.           Grantor, collectively with Calais Resources, Inc., a British
Columbia corporation (“Calais Parent”), and Aardvark Agencies, Inc., a
Washington corporation (“Aardvark” and collectively with Grantor and Calais
Parent, “Borrowers”), is the borrower under a loan (the “Loan”) evidenced by (a)
a Promissory Note dated August 1, 2003, in the original principal amount of
$4,500,000 (the “Original Promissory Note”), (b) a Loan Agreement dated August
1, 2003 (the “Loan Agreement”), and (c) related loan documents described therein
(collectively with the Original Promissory Note and the Loan Agreement, as
subsequently amended and assigned, the “Loan Property”), from Broadway Mortgage
Corporation and the other parties named therein (collectively the “Original
Lenders”).
2.           The Loan is secured in part by (a) a Real Estate Deed of Trust
(with future advance clause) from Grantor to the Original Lenders, dated August
1, 2003, and recorded in the Clerk and Recorder’s Office of Boulder County,
Colorado (“Recorder’s Office”), on September 5, 2003, at Reception No. 2498813
(the “Grantor Deed of Trust”), with respect to the property described on Exhibit
A attached hereto (the “Grantor Property”); and (b) a Real Estate Deed of Trust
(with future advance clause) from Aardvark to the Original Lenders, dated August
1, 2003, and recorded in the Recorder’s Office on September 5, 2003, at
Reception No. 2498812 (the “Aardvark Deed of Trust”), with respect to the
property described on Exhibit B attached hereto (the “Aardvark Property”).

 
 

--------------------------------------------------------------------------------

 

3.           On or about December 15, 2005, as evidenced by multiple Assignments
recorded in the Recorder’s Office from the Original Lenders and assignees
thereof, the Original Promissory Note, the Grantor Deed of Trust, the Aardvark
Deed of Trust and the other Loan Property were assigned to Calim Private Equity,
LLC, a Delaware limited liability company (“Calim”).
4.           The Original Promissory Note was amended by Allonges dated December
15, 2005, and December 15, 2006, to increase the outstanding principal balance
payable thereunder to $5,222,095.88 (collectively with the Original Promissory
Note, the “Promissory Note”), which Allonges recited MFPI, an affiliate of
Calim, as the noteholder.
5.           On or about December 4, 2006, as evidenced by Assignments recorded
in the Recorder’s Office at Reception Numbers 2823456 and 2823458, the Loan
Property was assigned by Calim to Elkhorn.
6.           As evidenced by Assignments recorded in the Recorder’s Office at
Reception Numbers 2823457, 2823459, 2829907 and 2829908, Elkhorn collaterally
assigned Elkhorn’s rights in the Loan Property to the Irrevocable Trust U/W John
H. Evans and the other parties named therein (collectively, the “Elkhorn
Investors”), as security for a separate loan transaction between Elkhorn and the
Elkhorn Investors.
7.           By Assignment of even date herewith, the Elkhorn Investors have
conveyed and released back to Elkhorn all of the Elkhorn Investors’ right, title
and interest in and to the Loan Property.
8.           Pursuant to Purchase Agreement of even date herewith by and among
Elkhorn, Grantor, Calais Parent and Assignee, Assignor has agreed to assign to
Assignee the Loan Property and all rights and interests of Assignor thereunder
and with respect thereto.
9.           MFPI desires to join this Assignment collectively with Elkhorn as
Assignor to convey all right, title and interest MFPI may hold, if any, in and
to the Loan Property to Assignee.
10.         Grantor desires to (a) provide Assignee assurances on certain
matters with respect to the Loan; (b) amend the Grantor Deed of Trust; and (c)
provide assurances on certain matters with respect to the Aardvark Deed of
Trust, all as more particularly described herein.
ASSIGNMENT


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor and Grantor hereby agree as follows:


1.           Assignment.  Assignor, as the present holder of the Promissory
Note, the Grantor Deed of Trust, the Aardvark Deed of Trust and other Loan
Property, hereby assigns to Assignee the Loan Property, to have and to hold said
Loan Property subject to the terms contained therein, together with all moneys
now owing or that may hereafter become due or owing in respect thereof, and the
full benefit of all powers, covenants and provisions contained
therein.  Assignor hereby grants and conveys to Assignee all of Assignor’s
interest under the Loan Property in the Grantor and the Aardvark
Properties.  Nothing in the foregoing or elsewhere in this Assignment is
intended to alter, amend, or waive any enforcement rights against the Grantor,
the Borrowers or any other party named in any of the loan documents constituting
the Loan Property.

 
 

--------------------------------------------------------------------------------

 

2.           Grantor Representations and Warranties.  In order to induce
Assignee to accept this Assignment, Grantor hereby represents and warrants to
Assignee and Assignee’s successors and assigns that (a) Grantor is the sole,
absolute owner of the Grantor Property; (b) the documents constituting the Loan
Property are each valid, binding, in full force and effect, and enforceable
against Grantor in accordance with their terms, except to the extent
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general equitable principles; (c) Grantor intends to
fully satisfy its obligations in respect of the Loan Property; (d) except for
the fact that the Promissory Note is past due, there are no existing defaults by
Grantor or, to the knowledge of Grantor, the other parties thereto under the
terms of the documents constituting the Loan Property; (e) Grantor has no
defenses, set-offs, or counterclaims against Assignee (or any other holder of
the Loan Property including, after the date hereof, Assignor) under any of the
documents constituting the Loan Property; and (f) no portion of the Loan was
repaid through the sale of the “Broadway Stock” (as that term is defined in the
Loan Agreement), any past or future sale of the “Broadway Stock” shall in no
manner limit, alter or affect Grantor’s obligation to repay in full all amounts
outstanding under the Loan, and Grantor shall not raise the “Broadway Stock” (or
the issuance or sale thereof) as a defense, set-off or counterclaim to the
repayment of the Loan.
3.           Grantor Deed of Trust. Grantor hereby amends Section 3 of the
Grantor Deed of Trust to provide that the total principal amount secured by the
Grantor Deed of Trust is $5,222,095.88.
4.           Aardvark Deed of Trust. For the benefit of Assignee, Grantor hereby
agrees and acknowledges the foregoing with respect to the Aardvark Deed of
Trust:
a.           The Deed of Trust dated July 31, 1999, recorded on February 5,
1999, in the Recorder’s Office at Reception No. 1902445, between Aardvark, as
borrower, and Grantor, as beneficiary, is and shall remain subject to,
subordinate and junior to the lien of the Aardvark Deed of Trust, and Grantor
affirms that Assignee shall have from and after the date hereof the full benefit
and all covenants, representations and warranties of Grantor contained in the
Subordination Agreement recorded in the Recorder’s Office on September 5, 2003,
at Reception Number 2498814.
b.           In the event Grantor re-acquires the Aardvark Property pursuant to
the terms of the Right to Redeem and Re-acquire Agreement, dated March 26, 1999,
between Aardvark and Grantor, the Right to Redeem and Re-acquire Agreement,
dated July 20, 2000, between Aardvark and Grantor, and the Settlement Agreement
and Mutual General Release, dated March 9, 2004, among Grantor, Aardvark and the
other parties thereto, or otherwise, Grantor shall take title subject to the
lien of the Aardvark Deed of Trust and agrees to comply with all terms thereof
as if Grantor were the original grantor thereunder.
5.           Miscellaneous.
a.           This Assignment shall be governed by and construed in accordance
with the internal laws of the State of Colorado without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than those of the State of Colorado.
b.           This Assignment may be signed in counterparts, but taken together,
shall constitute one legal instrument.
c.           Should any provision of this Assignment be declared or determined
to be null and void, inoperative, illegal or invalid for any reason, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and they shall retain their full force and effect and said null, void,
inoperative, illegal or invalid part, term or provision, shall be deemed not to
be part of this Assignment.
d.           The Recitals of this Assignment are incorporated herein by this
reference.
e.           The provisions of this Assignment shall bind and benefit the
parties hereto and their respective successors and permitted assigns.


[SIGNATURES APPEAR ON NEXT PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor and Grantor have each executed this Assignment,
effective as of the day and year first written above.


ELKHORN GOLDFIELDS, LLC,
a Delaware limited liability company


By:
Name:
Its:


MFPI PARTNERS, LLC,
a Delaware limited liability company


By:
Name:
Its:


CALAIS RESOURCES COLORADO, INC.,
a Nevada corporation


By:
Name:
Its:
 
STATE OF _____________               )
) ss.
COUNTY OF _____________           )


The foregoing instrument was acknowledged before me the ___ day of January,
2010, by __________________________ as __________________ for Elkhorn
Goldfields, LLC, a Delaware limited liability company.


Witness my hand and official seal.
My commission expires: ___________________________
 
Notary Public


STATE OF _____________               )

 
 

--------------------------------------------------------------------------------

 


) ss.
COUNTY OF _____________           )


The foregoing instrument was acknowledged before me the ___ day of January,
2010, by ___________________________ as __________________ for MFPI Partners,
LLC, a Delaware limited liability company.


Witness my hand and official seal.
My commission expires: ___________________________
 
Notary Public
 
STATE OF _____________               )
) ss.
COUNTY OF _____________           )


The foregoing instrument was acknowledged before me the ___ day of January,
2010, by ___________________________ as __________________ for Calais Resources
Colorado, Inc., a Nevada corporation.


Witness my hand and official seal.
My commission expires: ___________________________
 
Notary Public
 
Exhibit A


Legal Description of Grantor Property


7-49 LODE (UNDIVIDED 1/3), U.S. Mineral Survey No. 16199,
AIRSHAFT, U.S. Mineral Survey No. 116,
ALPINE LODE, U.S. Mineral Survey No. 14286,
AMANDA LODE, U.S. Mineral Survey No. 13172,
AMERICAN LODE, U.S. Mineral Survey No. 14286,


ANACONDA LODE (SUBSURFACE MINERALS), U.S. Mineral Survey No. 12934,
ANACONDA LODE (T.S. HENDRICKS’ SURFACE), U.S. Mineral Survey No. 12934,
APEX LODE, U.S. Mineral Survey No. 14286,
ARIZONA LODE (WEST 900 FEET), U.S. Mineral Survey No.54,
BOB TAIL LODE (SUBSURFACE MINERALS), U.S. Mineral Survey No. 13180,

 
 

--------------------------------------------------------------------------------

 


BOB TAIL LODE, SURFACE-(OWNED BY T.S. HENDRICKS), U.S. Mineral Survey No. 13180
BROKEN BOW LODE, (SUBSURFACE), U.S. Mineral Survey No. 13146,
CENTRAL LODE, U.S. Mineral Survey No. 481,
CHIEF LODE, U.S. Mineral Survey No. 15637,
CONGER LODE, U.S. Mineral Survey No. 94A,


CROSS LODE, U.S. Mineral Survey No. 518,
CROSS MILLSITE, U.S. Mineral Survey No. 20681B,
CROSS NO. 2 LODE, U.S. Mineral Survey No. 20681A,
CROWN POINT LODE, U.S. Mineral Survey No. 6823,
DEFIANCE LODE, U.S. Mineral Survey No. 5658,
EMILIE LODE (UNDIVIDED 1/3), U.S. Mineral Survey No. 16199


GARFIELD LODE (UNDIVIDED 3/8), U.S. Mineral Survey No. 522,
GARFIELD LODE (UNDIVIDED 5/8), U.S. Mineral Survey No. 522,
GILPIN COUNTY LODE, (SMITH TRUST MINING LEASE), U.S. Mineral Survey No. 12933,
GOLD COIN, U.S. Mineral Survey No. 18514,


HOMESTEAD LODE (SMITH TRUST MINING LEASE), U.S. Mineral Survey No. 13471,
IDAHO LODE (39/143 INT.), U.S. Mineral Survey No. 96A,
IDAHO MILLSITE (221/858 INT.), U.S. Mineral Survey No. 96B,
IRON KING (SUBSURFACE ONLY), U.S. Mineral Survey No. 16776,
IRON KING NO. 2, (SUBSURFACE ONLY), U.S. Mineral Survey No. 16776,


IRON WONDER (SUBSURFACE ONLY), U.S. Mineral Survey No. 16776,
ISABEL LODE (UNDIVIDED 2/12/), U.S. Mineral Survey No. 170,
JULIET LODE, U.S. Mineral Survey No. 13272,
LAFAYETTE LODE (SUBSURFACE MINERALS), U.S. Mineral Survey No. 12934,
LAFAYETTE LODE (SURFACE-THOMAS S. HENDRICKS), U.S. Mineral Survey No. 12394,
LARAMIE COUNTY LODE (SMITH TRUST MINING LEASE), U.S. Mineral Survey No. 13471,
LARAMIE COUNTY NO. 2 LODE, U.S. Mineral Survey No. 13471,
L.S. ROOT MILLSITE, U.S. Mineral Survey No. 117,
MAINE LODE, U.S. Mineral Survey No. 102,
MAMMOTH LODE, U.S. Mineral Survey No. 13272,
MONTICELLO LODE, U.S. Mineral Survey No. 15637,
NATION LODE, U.S. Mineral Survey No. 12985,
NATION NO. 2 LODE, U.S. Mineral Survey No. 15637,
NATION NO. 3 LODE, U.S. Mineral Survey No. 15637,
PAY ROCK LODE, U.S. Mineral Survey No. 8480,
PONDEROSA LODE, U.S. Mineral Survey No. 13172,
POTOSI LODE, U.S. Mineral Survey No. 48,
PROTECTION LODE, U.S. Mineral Survey No. 13272,

 
 

--------------------------------------------------------------------------------

 


RARE METALS LODE, U.S. Mineral Survey No. 20681A,
RARE METALS MILLSITE, U.S. Mineral Survey No. 20681B,
READY CASH LODE, U.S. Mineral Survey No. 6852,
RICO LODE, U.S. Mineral Survey No. 14286,
ROBERTS PLACER (SUBSURFACE ONLY), U.S. Mineral Survey No. 14284,
ROMEO LODE, U.S. Mineral Survey No. 13272,
SILVER BRICK LODE, U.S. Mineral Survey No. 159,
SILVER POINT LODE, U.S. Mineral Survey No. 39,
SMUGGLER LODE, U.S. Mineral Survey No. 13219,
SUNNY VIEW LODE, U.S. Mineral Survey No. 13471,
SYNDICATE LODE, U.S. Mineral Survey No. 15609,
TACOMA LODE, U.S. Mineral Survey No. 13272,
TEN FORTY LODE, U.S. Mineral Survey No. 287,
WINDY POINT LODE, U.S. Mineral Survey No. 16926,
WORCESTER LODE, U.S. Mineral Survey No. 14286,
County of Boulder, State of Colorado


Exhibit B


Legal Description of Aardvark Property


AMERICAN FLAG LODE, U.S. Mineral Survey No. 12790,
ARIZONA LODE (EAST 500 FEET), U.S. Mineral Survey No. 54,


ARLET NO. 1 LODE, U.S. Mineral Survey No. 16705,
ARLET NO. 2 LODE, U.S. Mineral Survey No. 16705,
ARLET NO. 3 LODE, U.S. Mineral Survey No. 16705,
ARLET NO. 4 LODE, U.S. Mineral Survey No. 16705,


BARABLAS LODE, U.S. Mineral Survey No. 15588,
BELCHER LODE, U.S. Mineral Survey No. 150,
BRAZILIAN LODE, U.S. Mineral Survey No. 13367A,
BRAZILIAN MILLSITE, U.S. Mineral Survey No. 13367B,


CALIFORNIA LODE, U.S. Mineral Survey No. 20483,
CANADIAN LODE (UNDIVIDED 3/8), U.S. Mineral Survey No. 666,
CANDIA LODE, U.S. Mineral Survey No. 20483,
CARIBOU LODE, U.S. Mineral Survey No. 37,
CARRY LODE, U.S. Mineral Survey No. 660,


COLUMBIA LODE, U.S. Mineral Survey No. 167,
COMSTOCK LODE, U.S. Mineral Survey No. 52,
DEVELING LODE, U.S. Mineral Survey No. 13510,
DOUGLAS LODE, U.S. Mineral Survey No. 47,
EAGLE BIRD LODE, U.S. Mineral Survey No. 12790,

 
 

--------------------------------------------------------------------------------

 


EAST IDAHO LODE (UNDIVIDED 50%), U.S. Mineral Survey No. 346,
EAST ST. LOUIS LODE, U.S. Mineral Survey No. 14592,
ENTERPRISE LODE (UNDIVIDED 50%), U.S. Mineral Survey No. 19828,
EUREKA LODE, U.S. Mineral Survey No. 13685,
EXTENSION LODE, U.S. Mineral Survey No. 92,


FANNIE LODE, U.S. Mineral Survey No. 659,
FEDERAL LODE, U.S. Mineral Survey No. 91,
GOLCONDA LODE, U.S. Mineral Survey No. 192,
GRAND ISLAND LODE, U.S. Mineral Survey No. 61,
GRAND VIEW LODE, U.S. Mineral Survey No. 297,


GRANT COUNTY LODE, U.S. Mineral Survey No. 115,
HIDDEN TREASURE LODE, U.S. Mineral Survey No. 105,
ISABEL LODE (UNDIVIDED 10/12), U.S. Mineral Survey No. 170,
IXL LODE, U.S. Mineral Survey No. 85,


JAY LODE, U.S. Mineral Survey No. 169,
KALAMAZOO LODE, U.S. Mineral Survey No. 76,
KLONDIKE LODE, U.S. Mineral Survey No. 14592,
LAST CHANCE LODE, U.S. Mineral Survey No. 14246,
LITTLE EDDIE LODE, U.S. Mineral Survey No. 716,


LOST LODE, U.S. Mineral Survey No. 56,
MONADNOC LODE, U.S. Mineral Survey No. 274,
MONITOR LODE, U.S. Mineral Survey No. 227,
NATIONAL PLACER, U.S. Mineral Survey No. 17718,
NAUTILIS LODE, U.S. Mineral Survey No. 452,


NEW YORK LODE, U.S. Mineral Survey No. 344A,
NEW YORK MILLSITE, U.S. Mineral Survey No. 344B,
NO NAME LODE, U.S. Mineral Survey No. 77,
NON PARIEL, U.S. Mineral Survey No. 6853,
NORTH STAR LODE, U.S. Mineral Survey No. 5269,


NORTHPARK LODE, U.S. Mineral Survey No. 20483,
NORTHWESTERN LODE, U.S. Mineral Survey No. 429,
ONATRIO LODE (SOUTHEASTERLY 500 FEET), U.S. Mineral Survey No. 55,
ONTARIO LODE (WEST 900 FEET), U.S. Mineral Survey No. 55,
OPHIR LODE, U.S. Mineral Survey No. 587,


PANDORA #1 LODE, U.S. Mineral Survey No. 20597,
PANDORA #4 LODE, U.S. Mineral Survey No. 20597,
POORMAN LODE, U.S. Mineral Survey No. 42,
PROMISE LODE, U.S. Mineral Survey No. 149,
SEVEN THIRTY LODE, U.S. Mineral Survey No. 71,

 
 

--------------------------------------------------------------------------------

 
 
SHERMAN LODE, U.S. Mineral Survey No. 93,
SILVER DOLLAR LODE, U.S. Mineral Survey No. 654, S
OCORRO LODE, U.S. Mineral Survey No. 104,
SPENCER LODE, U.S. Mineral Survey No. 168,
STANDARD NO. 6 LODE, U.S. Mineral Survey No. 16705,


STANDARD NO. 8 LODE, U.S. Mineral Survey No. 16705,
STANDARD NO. 9 LODE, U.S. Mineral Survey No. 16705,
STATEN ISLAND LODE, U.S. Mineral Survey No. 124,
TOLEDO LODE, U.S. Mineral Survey No. 20483,
County of Boulder, State of Colorado
 

--------------------------------------------------------------------------------


 
EXHIBIT F


ENDORSEMENT
[Cross Caribou Note]


This Endorsement is attached to and made a part of that certain Promissory Note
dated August 1, 2003, as amended by Allonge to Promissory Note dated December
15, 2005, and Allonge to Promissory Note dated December 15, 2006, with a maximum
outstanding principal balance of $5,222,095.88 (collectively, the “Promissory
Note”), originally made by Calais Resources, Inc., Calais Resources Colorado,
Inc., and Aardvark Agencies, Inc. (collectively, the “Makers”) to Broadway
Mortgage Corporation, Riviera Holdings, LLC, Michael E. Haws, Kemp Hanley, R.
Britton Colbert, and Accounts Plus, Inc., and currently held by Elkhorn
Goldfields, LLC, a Delaware limited liability company (“Holder”).


For valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Holder hereby, unconditionally transfers, assigns and endorses to
Apollo Gold, Inc., a Delaware corporation, all of Holder’s right, title and
interest in and to the Promissory Note and all forms of collateral and security
under the Promissory Note.  This transfer, assignment and endorsement is made
without recourse to Holder, provided nothing in the foregoing is intended to
alter, amend, or waive any enforcement rights against the Maker of the
Promissory Note.
 
ELKHORN GOLDFIELDS, LLC,
a Delaware limited liability company
 
By:
  
Name:
  
Its:
  

 

STATE OF                                     )  
COUNTY OF                                
) ss.
)
 



Acknowledged before me, a notary public, this _____ day of January, 2010, by
______________________________ as _____________________ for Elkhorn Goldfields,
LLC, a Delaware limited liability company.


Witness my hand and official seal.


My Commission Expires:_____________________.


___________________________________________
Notary Public


 
 

--------------------------------------------------------------------------------

 
 
Endorsement
[Congo Chief Note]
 
This Endorsement is attached to and made a part of that certain Promissory Note
dated December 16, 2005, with an original principal balance of $258,956.40 (the
“Promissory Note”), made by Calais Resources, Inc. (the “Maker”) to MFPI
Partners, LLC, a Delaware limited liability company (“Holder”).


For valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Holder hereby, unconditionally transfers, assigns and endorses to
Apollo Gold, Inc., a Delaware corporation, all of Holder’s right, title and
interest in and to the Promissory Note and all forms of collateral and security
under the Promissory Note.  This transfer, assignment and endorsement is made
without recourse to Holder, provided nothing in the foregoing is intended to
alter, amend, or waive any enforcement rights against the Maker of the
Promissory Note.
 
MFPI PARTNERS, LLC,
a Delaware limited liability company
 
By:
  
Name:
  
Its:
  

 

STATE OF                                     )  
COUNTY OF                                
) ss.
)
 

 
Acknowledged before me, a notary public, this _____ day of January, 2010, by
______________________________ as _____________________ for MFPI Partners, LLC,
a Delaware limited liability company.


Witness my hand and official seal.


My Commission Expires:_____________________.
 
___________________________________________
Notary Public


 
 

--------------------------------------------------------------------------------

 